Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 1 of 72




          EXHIBIT 1
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 2 of 72




                          Trade Association Meeting Attendance

GPhA 2010 Annual Meeting – Naples, Florida (February 16-18, 2010):

   a.   Actavis;
   b.   Akorn/Hi-Tech;
   c.   Alvogen;
   d.   Amneal;
   e.   Apotex;
   f.   Aurobindo;
   g.   Breckenridge;
   h.   Fougera;
   i.   Glenmark;
   j.   Greenstone;
   k.   Impax;
   l.   Lupin;
   m.   Mylan/UDL;
   n.   Par/Endo;
   o.   Perrigo;
   p.   Sandoz;
   q.   Taro;
   r.   Teva;
   s.   Versapharm;
   t.   West-Ward;
   u.   Wockhardt; and
   v.   Zydus


HDMA 2010 Business and Leadership Conference – Orlando, Florida (June 6-9, 2010)

   a. Actavis: Michael Baker, Executive Vice President, Trade Sales and Development
      (Allergan); John Shane, Director, Trade Relations (Allergan); Jack Ericsson, Senior
      Regional Manager (Allergan); Roger Maffin (Allergan); Michael Reed, Director,
      National Trade Accounts (Allergan); Paul Reed, Senior Director, Trade Sales (Allergan);

   b. Amneal: Chirag Patel, President; Jim Luce, Executive Vice President, Sales and
      Marketing; Stephen Rutledge, Vice President, Sales;

   c. Alvogen: William Hill, Vice President of Sales and Marketing; Thomas Olivi Michael,
      Senior Director of Sales;

   d. Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
      Retail Sales;

   e. Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America
      Generics; Jake Austin, Regional Account Manager; Robert Rodowicz, Director, National
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 3 of 72




      Accounts; Cindy Stevens, Senior Director of National Accounts; Tricia Wetzel, Senior
      Director, National Accounts; Sally Schimelpfenig, Director Rx Marketing;

   f. Greenstone: John Calabrese, Director of Sales; James R. Cannon, VP, Business
      Development; Rick K. Mackenzie, National Accounts Director; Mark Mancinotti,
      National Accounts Director; Robert Sanderson, National Accounts Director; Christine
      Versichele, Director, Channel Strategies; Gregory Williams, National Account Director;

   g. Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
      Accounts Executive; David Klaum, Senior Vice President and General Manager;
      Anthony Thomassey, National Accounts Executive;

   h. Lannett: Richard Matchett, National Account Manager; Kevin Smith, Vice President,
      Sales & Marketing; Robert Foley, Marketing/Sales Manager; Tracy Sullivan, National
      Account Manager;

   i. Mylan: Jonathan Kerr, Vice President, Sales; James Nesta, Director, National Accounts;
      Kevin McElfresh, Director, National Accounts; David Workman, Senior Director,
      Pricing & Contracts;

   j. Par: Michael Altamuro, Senior Director, Marketing; Renee Kenney, Vice President,
      Sales; Paul Campanelli, President, Generics Division; Rich Franchi, Vice President,
      Sales; Rich Franchi, VP, National Accounts (DAVA); Justin McManus, Regional
      Account Manager (DAVA); Rick Pallokat, Senior Vice President (DAVA); Sandra
      Bayer, National Accounts Manager;

   k. Sandoz: Christopher Neurohr, Director, National Accounts;

   l. Teva: Theresa Coward, Senior Director of National Sales; Kevin Green; National
      Account Manager; Madelen Renner, National Account Manager;

   m. Valeant: JoAnne Kondori, Director, Logistics and Inventory; Asha Soto, Vice President,
      Supply Chain Operations; and

   n. Zydus: Kristy Ronco, Director, National Accounts and Customer Marketing; Laura
      Short, Director, National Accounts and Customer Strategy; Karen Strelau, Vice President
      Sales


NACDS 2010 Pharmacy and Technology Conference – San Diego, California (August 30-31,
2010):

   a. Actavis: Ara Aprahamian, Vice President, Sales & Marketing; Michael Dorsey, Director
      National Accounts; Doug Boothe, President Generics Division; Andy Boyer; Executive
      Vice President, Commercial Operations; Napoleon Clark, Vice President Marketing; Lisa
      Fiveash, National Account Representative; Anthony Giannone, Executive Director,
      Sales; Maureen Meehan, Director, National Accounts; Diane Miranda, Vice
      President, Distribution Services and Generic Marketing; Nimish Muzumdar, Director of


                                             -2-
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 4 of 72




   Marketing; Toni Picone, Marketing Manager; Vince Rinauder; Director, National
   Accounts; Gary Salter, Director National Accounts; David Schmidt, Director, National
   Accounts; Eric Schumacher, Director, Generic Strategic Initiatives; Allan Slavsky, Sales
   Consultant;

b. Apotex: Jeff Watson, President & COO; Beth Hamilton, Vice President, Generic Product
   Sales; Jim Van Lieshout, Trade and Industry Relations; Tina Kaus, National Accounts
   Director; Tom Axner, National Sales Director, Distribution; Sam Boulton, Director,
   National Accounts; Ellen Guttenberg, Director, Marketing; Bob Simmons, National
   Director;

c. Aurobindo: Scott White, President; Corinne Hogan, VP Sales & Marketing; Geoff
   Rouse, Director of Sales; Patricia O'Malley, Director, Sales & Marketing Operation; Paul
   McMahon, Senior Director, Commercial Operations; Stuart Blaken, Director, National
   Accounts;

d. Dr. Reddy’s: Cindy Stevens, Director, National Accounts; Jake Austin, VP, US Sales;
   John Adams, Senior Vice President, Commercial Operations; Trish Wetzel, Senior
   Director, National Accounts; Amit Patel, Senior Vice President & Head, North American
   Generics; Bob Rodowicz, Director, Institutional Sales & Marketing; Hillary Steele,
   Associate Director, Marketing Communications;

e. Fougera: Christopher Bihari, National Sales Director; Kian Kazemi, Senior Vice
   President, Sales; Karen Paganuzzi, Product Manager; Anthony Thomassey, Director,
   National Accounts;

f. G&W Laboratories: Kurt Orlofski, Chief Executive Officer; Jan Bell, National Account
   Manager, Managed Care; Jim Grauso, EVP, N.A. Commercial Operations; Joel Zaklin,
   Vice President, Sales and Marketing; Tom Faig, National Account Manager;

g. Glenmark: Dave Irwin, Director of Sales; Jeff Johnson, Director, Sales & Marketing;
   Jessica Cangemi, Director, Sales & Marketing; Jim Brown, Vice President, Sales; Steve
   Goodman, Director of Marketing - Generics; Terry Coughlin, Executive Vice President
   and Chief Operating Officer; Pault Dutra, Executive Vice President;

h. Heritage: Jason Malek, President; Jeff Glazer, Chief Executive Officer; Matt Edelson,
   Senior Director of Sales; Chip McCorkle, Director National Accounts;

i. Lannett: Arthur Bedrosian, President & Chief Executive Officer; Tracy DiValero,
   National Account Manager; Rich Matchett, Director, Sales; Jolene McGalliard, National
   Account Manager; Dwight Nix, Director, National Accounts; Kevin. Smith, Vice
   President, Sales & Marketing;

j. Mylan: Danielle Barill, Key Account Manager; J. Mark Bover, Senior Director, Pricing
   & Contracts; Joseph Duda, Director, Pricing & Contracts; Matt Erick, President, Mylan
   North America & Brazil, Edgar Escoto, Director, National Accounts; Jon Kerr, Director,
   National Sales; Dan King, Director, National Accounts; Kevin McElfresh, Executive
   Director, National Accounts; Dave Workman, Strategic Pricing and Contracts;


                                          -3-
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 5 of 72




k. Par: Karen O’Connor, Vice President, National Accounts; Michael Altamuro, Vice
   President, Commercial Operations & Marketing; Renee Kenney, Senior Advisor, Generic
   Sales; Michael Burton, Vice President, National Accounts; Paul Campanelli, President &
   CEO (Endo); Kevin Campbell, Vice President, Sales & Marketing; Rick Guillory, Vice
   President, National Accounts; Jon Holden, Vice President Sales; Rich Franchi, Vice
   President, Sales (DAVA); John Klein, Chair and CEO (DAVA); Lenora Klein, Executive
   Vice President, Sales and Marketing (DAVA); Justin McManus, Senior Director, Sales &
   Business Development (DAVA), Kim Rothofsky, Senior Director, Trade Relations
   (DAVA); Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett,
   National Accounts Manager (Qualitest); Gary Larson, National Accounts Manager
   (Qualitest); Lori Minnihan, Associate Director, Trade Pricing Operations (Qualitest);
   Charles Propst, Vice President (Qualitest);

l. Perrigo: Andrea Felix, National Account Executive; Shelly Snyder, National Account
   Manager; Tony Polman, National Account Manager; H. James Booydegraaf, Associate
   Director, Marketing; Ori Gutwerg, National Account Executive; Sharon Kochan,
   Executive Vice President & GM Perrigo Pharmaceuticals; Matthew Strzeminski,
   National Account Executive; John Wesolowski, Executive Vice President, President Rx;

m. Sandoz: Armando Kellum, Vice President, Sales & Marketing; Della Lubke, Director,
   National Account; Steven Greenstein, Director, Key Customers; Luis Jorge, Director of
   Marketing; Monika Misiuta, Director, Marketing; Chris Neurohr, Director, National
   Accounts; Dave Picard, SVP, Global Generic Pharmaceuticals;

n. Sun: Wayne Fallis, Director, National Accounts; Steven Smith, Sr. Director of Sales;
   Thomas Versosky, President;

o. Taro: Doug Statler, Senior Director, Head of Sales; Howard Marcus, Vice President,
   Sales & Marketing; James Josway, Vice President, RX Sales; Scott Brick, Manager,
   National Accounts; Sheila Curran, Vice President, Sales Operations; Elizabeth Guerrero,
   Director, Corporate Accounts, Managed Care; Bill Seiden, Vice President, U.S. Sales &
   Marketing;

p. Teva: Jessica Peters, National Accounts Manager; Kevin Green, Associate Vice
   President, National Accounts; Madalen Renner, National Account Manager; Teni
   Coward, Senior Director Sales and Trade Relations; Darren Alkins, Vice President,
   Pricing & Contracts; Christine Baeder, SVP Customer and Marketing Operations;
   Maureen Cavanaugh, Chief Operating Officer NA Gx; Timothy Crew, SVP North
   American Generics; Robert Cunard; VP Sales; Kevin Galownia; Senior Director, Pricing;
   Jonathan Kafer, EVP, Sales and Marketing; Teri Mouro Sherman, Director, National
   Accounts; Dave Rekenthaler, VP Sales; Michael Sine, Sr. Director, Corporate Account
   Group;

q. West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
   Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,
   Director, National Accounts; Tariq Al Tayeb, Manager, Sales & Marketing; Brian
   Hoffman, VP Business Development; and


                                          -4-
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 6 of 72




   r. Zydus: Michael Keenley, President; Ganesh Nyak, Chief Operating Officer & Executive
      Director; Sharvil Patel, Managing Director; Barbara Purcell, SVP U.S. Diversified
      Products; Karen Strelau, Executive Vice President, Sales & Marketing; Laura Short, Vice
      President Sales



GPhA 2010 Fall Technical Conference – Bethesda, Maryland (October 19-21, 2010):

   a.   Actavis;
   b.   Akorn/Hi-Tech;
   c.   Amneal;
   d.   Aurobindo;
   e.   Dr. Reddy’s;
   f.   Fouguera;
   g.   Glenmark;
   h.   Lannett;
   i.   Lupin;
   j.   Mylan/UDL;
   k.   Perrigo;
   l.   Sandoz;
   m.   Strides;
   n.   Sun;
   o.   Taro;
   p.   Teva;
   q.   Upsher-Smith;
   r.   Versapharm;
   s.   West-Ward; and
   t.   Zydus


GPhA Annual Meeting – Orlando, Florida (February 16-18, 2011):

   a.   Actavis;
   b.   Akorn/Hi-Tech;
   c.   Apotex;
   d.   Ascend;
   e.   Aurobindo;
   f.   Breckenridge;
   g.   Dr. Reddy’s;
   h.   Fouguera;
   i.   Greenstone; Heritage;
   j.   Impax;
   k.   Lupin;
   l.   Mallinckrodt;
   m.   Mylan/UDL;
   n.   Par;


                                            -5-
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 7 of 72




   o.   Sandoz;
   p.   Taro;
   q.   Teva;
   r.   Versapharm; and
   s.   West-Ward.


ECRM EPPS Retail Pharmacy Conference – Champions Gate, Florida (March 6-10, 2011):

   a.   Actavis;
   b.   Apotex;
   c.   Amneal;
   d.   Ascend;
   e.   Aurobindo;
   f.   Breckenridge;
   g.   Camber;
   h.   Dr. Reddy’s;
   i.   Fougera;
   j.   Glenmark;
   k.   Greenstone;
   l.   Heritage;
   m.   Hi-Tech;
   n.   Impax;
   o.   Lupin;
   p.   Par/Endo;
   q.   Perrigo;
   r.   Sandoz;
   s.   Sun;
   t.   Taro;
   u.   Teva;
   v.   Upsher-Smith;
   w.   Wockhardt;
   x.   West-Ward; and
   y.   Zydus


NACDS Annual Meeting – Scottsdale, Arizona (2011):

   a. Actavis: Andrew Boyer, EVP, Commercial Operations; Sigurdur Olafsson, President,
      Chief Executive Officer; Michael Baker, Executive Vice President, Trade Sales and
      Development; Paul Bisaro, President and Chief Executive Officer; Michael Reed,
      Executive Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and
      Operations; John Shane, Director, Trade Relations; Allan Slavsky, Sales Consultant;

   b. Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
      National Accounts; Lyndon Johnson, Senior Vice President, Sales and Marketing; Jeff
      Watson, President & COO; Beth Hamilton, Vice President, Generic Product Sales;


                                            -6-
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 8 of 72




c. Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President;

d. Dr. Reddy's: Amit Patel, Senior Vice President & Head, North American Generics; John
   Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Gary
   Benedict, Executive Vice President; Satish Reddy, Chief Operating Officer;

e. Fougera: Steve Andrzejewski, CEO; Kian Kazemi, Senior Vice President, Sales;
   Anthony Thomassey, Director, National Accounts;

f. Glenmark: Paul Dutra, Executive Vice President;

g. Impax: Doug Boothe, President Generics Division;

h. Mylan: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
   Commercial Officer; Matt Erick, President, Mylan North America & Brazil; Debra
   O'Brien, Chief Marketing Officer; Lloyd Sanders; Chief Operating Officer;

i. Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
   Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales;

j. Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals;
   Richard McWilliams, Senior Vice President & General Manager; Jim Tomshack, Senior
   Vice President, Sales; Mark Walin, Vice President, Consumer Healthcare Sales; John
   Wesolowski, Executive Vice President, President Rx; Philip Willis, Innovation and
   Marketing Strategy; Chris Neurohr; Director, National Accounts;

k. Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
   Steven Greenstein, Director, Key Customers; Armando Kellum, Vice President, Sales &
   Marketing; Paul Krauthauser, Senior Vice President, Commercial Operations; Della
   Lubke, Director, National Accounts;

l. Taro: Jim Kedrowski, Interim CEO; Mitchell Bashinsky, Business Development; Jim
   Josway, Vice President, RX Sales; Bill Seiden, Senior Vice President, U.S. Sales &
   Marketing;

m. Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
   Chief Operating Officer, North America Generics; Jonathan Kafer, Executive Vice
   President, Sales and Marketing; Darren Alkins, Vice President, Pricing & Contracts;
   Timothy Crew, SVP North American Generics; Robert Cunard, VP Sales; John Denman,
   SVP, Sales & Marketing;

n. Upsher-Smith; and

o. Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Laura
   Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales and Marketing




                                          -7-
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 9 of 72




HDMA 2011 Business Leadership Conference – Phoenix, Arizona (June 6-7, 2011):

   a. Actavis: Michael Baker, Executive Vice President, Trade Sales and Development; John
      Shane, Director, Trade Relations;

   b. Amneal: Thomas Balog; Jim Luce, Executive Vice President, Sales and Marketing;
      Stephen Rutledge, Vice President of Sales;

   c. Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
      Retail Sales; Jeff Watson, Chief Commercial Officer;

   d. Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America
      Generics; Jake Austin, Regional Account Manager; Jeff Burd, Sr. Director, Generics Rx
      Marketing, North America; Venkata Jayanti, Associate Director, Rx Generics; Tom
      McMullen, Director, National Accounts; Katherine Neely, Associate Director, Generics
      Rx Marketing, North America; Robert Rodowicz, Director, National Accounts; Cindy
      Stevens, Senior Director of National Accounts; Tricia Wetzel, Senior Director, National
      Accounts;

   e. Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
      Accounts Executive; David Klaum, Senior Vice President and General Manager;

   f. Greenstone: Lori LaMattina, Sales Operations Manager; Jill K. Nailor, Senior Director
      of Sales and National Accounts; Robert Sanderson, National Account Director; Robin
      Strzeminski, National Account Director; Kevin Valade, National Account Director;
      Vristine Versichele, National Account Director; Gregory Williams, National Account
      Director;

   g. Lannett: Richard Matchett, National Account Manager; Kevin Smith, Vice President,
      Sales & Marketing;

   h. Mylan: Danielle Barill, Key Account Manager; Edgar Escoto, Director, National
      Accounts; Jonathan Kerr, Vice President, Sales; Stephen Krinke, National Account
      Manager; James Nesta, Director, National Accounts; Stephen Stone, Director, National
      Accounts; Thomas Theiss, National Accounts Manager, Trade Relations; Gary Tighe,
      Director, Industry Relations; Ashley Vitale, Project Manager, Sales & Marketing;

   i. Par: Michael Altamuro, Commercial Operations & Marketing; Renee Kenney, Senior
      Advisor, Generic Sales; Rich Franchi, Vice President, Sales; Rich Franchi, VP, National
      Accounts (DAVA); Justin McManus, Regional Account Manager (DAVA); Rick
      Pallokat, Senior Vice President (DAVA); Sandra Bayer, National Accounts Manager;
      Robert Enserro, Manager, Trade Relations and National Accounts;

   j. Sandoz: Steven Greenstein, Director, National Accounts; Armando Kellum, Director,
      Contracts & Pricing; Paul Krauthauser, Director, National Accounts; Della Lubke,
      Director, National Accounts; Christopher Neurohr, Director, National Accounts; Rich
      Tremonte, Vice President, Sales & Marketing;



                                             -8-
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 10 of 72




   k. Sun: Susan Knoblauch, Sales Manager; Anand Shah, Sr. Manager, Sales Operations;
      Steven Smith, Corporate Account Manager;

   l. Teva: Theresa Coward, Senior Director of National Sales; Jonathan Kafer, Vice
      President, Sales and Marketing; Robert Cunard, Vice President, Sales; John Denman,
      SVP, Sales & Marketing; Andrew Boyer, Senior Vice President, Generic Sales and
      Marketing; Kevin Green; National Account Manager; Jeffrey Herzfeld, Senior Vice
      President, Commercial Operations and America Strategy; Jeff McClard, Director,
      National Accounts; Jessica Peters, National Account Manager; Allan Slavsky, Vice
      President, Sales;

   m. VersaPharm: Stephen McCune, Chief Sales and Marketing Officer; Grace Wilks,
      Manager, Pricing, Contracts, Government and National Accounts; and

   n. Zydus: Kristy ·Ronco, Director, National Accounts and Customer Marketing; Laura
      Short, Director, National Accounts and Customer Strategy; Karen Strelau, Vice
      President, Sales



NACDS 2011 Pharmacy & Technology Meeting – Boston, Massachusetts (August 27-30,
2011):

   a. Actavis: Andrew Boyer, EVP, Commercial Operations; Sigurdur Olafsson, Chief
      Executive Officer; Michael Reed, Executive Director, Trade Relations; Paul Reed, Senior
      Director, Trade Sales and Operations; John Shane, Director, Trade Relations; Allan
      Slavsky, Sales Consultant; Napoleon Clark, Vice President, Marketing; Lisa Fiveash,
      National Account Representative; Anthony Giannone, Executive Director Sales; Maureen
      Meehan, Director, National Accounts; Diane Miranda, Vice President, Distribution
      Services and Generic Marketing; Toni Picone, Marketing Manager; Vince Rinaudo,
      Director, National Accounts; Gary Salter, Director, National Accounts; David Schmidt,
      Director, National Accounts; Ara Aprahamian, Vice President, Sales & Marketing; Thad
      Demos, National Accounts Manager; Michael Dorsey, Director, National Accounts;
      Jinping McCormick, VP, Rx Sales & Marketing, Generics, US; Lisa Pehlke, Director,
      Corporate Accounts; Michael Perfetto, Chief Commercial Officer Generic RX/OTC, US
      and Canada;

   b. Apotex: Tom Axner, National Sales Director, Distribution; Tim Berry, Tim, National
      Account Manager; Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton,
      Director, National Accounts; Jeff Watson, President & COO; Beth Hamilton, Vice
      President, Generic Product Sales; Gwen Copeland, Manager, National Accounts; John
      Crawford, National Account Director; Niki Hinman-Smock, National Account Manager;
      Tina Kaus, National Account Director; Karen Rice, Marketing Manager; Bob Simmons,
      National Account Director; James Van Lieshout, Vice President, Trade and Industry
      Relations;




                                            -9-
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 11 of 72




c. Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President; Stuart Blake,
   Director, National Accounts; Patricia O'Malley, Director, Sales & Marketing Operations;
   Geoff Rouse, Director of Sales;

d. Dr. Reddy’s: Amit Patel, Senior Vice President & Head, North American Generics; John
   Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Jake
   Austin, VP, US Sales; Nimish Muzumdar, Director of Marketing; Katherine Neely,
   Associate Director Rx Generics; Katherine Neely, Associate Director Rx Generics;
   Robert Rodowiz, Director, Institutional Sales & Marketing; Hillary Steele, Associate
   Director, Marketing Communications; Cindy Steven, Director, National Accounts; Tricia
   Weitzel, Senior Director, National Accounts, Rx Mid-West;

e. Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
   National Accounts; Christopher Bihari, National Sales Director; Stephen Haag; National
   Accounts Executive; Brian Markison, CEO; Jeff Wasserstein, Senior Vice President
   Business Development;

f. Glenmark: Paul Dutra, Executive Vice President; Jessica Cangemi, Director, Sales and
   Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin, Director, Sales;
   Stephanie Picca, Manager, Sales and Marketing; Teny Coughlin, Executive Vice
   President and Chief Operating Officer;

g. G&W Laboratories: Erika Vogel-Baylor, Vice President, Sales & Marketing; Kurt
   Orlofski, CEO; Thomas Faig, National Account Manager; James Grauso, EVP, N.A.
   Commercial Operation; Joel Zaklin, Vice President, Sales and Marketing;

h. Heritage: Jeffrey Glazer, Chair & CEO; Jason Malek, President; Matt Edelson, Senior
   Director of Sales; Anne Sather, National Account Manager; Neal O’Mara, National
   Account Manager; Chip McCorkle, Director, National Accounts; Neal O’Mara, National
   Accounts Manager;

i. Lannett: Tracy DiValero, National Account Manager; Rich Matchett, Director, Sales;
   Jolene McGalliard, National Account Manager; Dwight Nix, Director, National
   Accounts; Kevin Smith, Vice President, Sales & Marketing;

j. Mylan: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
   Commercial Officer; Danielle Barill, Key Account Manager, J. Mark Bover, Senior
   Director, Pricing & Contracts; Edgar Escoto, Director, National Accounts; Jon Kerr,
   Director National Sales; Kevin McElfresh, Executive Director, National Accounts; Sean
   Reilly, National Account Manager; Gary Tigh, Director National Accounts; Dave
   Workman, Vice President, Strategic Pricing and Contracts;

k. Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
   Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Michael Burton,
   Vice President, National Accounts; Rick Guillony, Vice President, National Accounts; Jon
   Holden, Vice President, Sales; Karen O'Connor, Vice President, National Accounts;
   Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett, National
   Accounts Manager (Qualitest); Gary Larson, National Accounts Manager (Qualitest); Lori


                                         - 10 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 12 of 72




      Minnihan, Associate Director, Trade Pricing Operations (Qualitest); Charles Propst, Vice
      President (Qualitest); Warren Pefley, VP, Sales & Marketing (Qualitest);

   l. Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals; John
      Wesolowski, Executive Vice President, President Rx; H. James Booydegraaft: Associate
      Director, Marketing; Andrea Felix, National Account Executive; Chris Owens, Customer
      Business Manager; Tony Polman, National Account Manager; Anthony Schott, National
      Account Mnaager, Retail; Shelly Snyder, National Account Manager;

   m. Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
      Steven Greenstein, Director, Key Customers; Armando Kellum, Vice President, Sales &
      Marketing; Paul Krauthauser, Senior Vice President, Commercial Operations; Della
      Lubke, Director, National Accounts;

   n. Sun: Wayne Fallis, Director, National Accounts; Thomas Versosky, President; Donna
      Hughes, National Account Manager;

   o. Taro: Mitchell Bashinsky, Business Development; Jim Josway, Vice President, Rx Sales;
      Bill Seiden, Senior Vice President, U.S. Sales & Marketing; Scott Brick, Manager,
      National Accounts; Howard Marcus, VP Sales & Marketing; Brant Schofield, Vice
      President, Sales & Marketing;

   p. Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
      Chief Operating Officer, North America Generics; Danen Alkins, Vice President, Pricing
      & Contracts; Timothy Crew, SVP North American Generics; Robert Cunard, VP Sales;
      John Denman, SVP, Sales & Marketing; Christine Baeder; SVP Customer and Marketing
      Operations; Kevin Green, Associate Vice President, National Accounts; Teri Mauro
      Sherman, Director, National Accounts; Jessica Peters, Director, Trade Operations; Dave
      Rekenthaler, VP Sales;

   q. West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
      Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,
      Director, National Accounts; Tareq Darwazeh, National Account Senior Manager; Spiro
      Gavaris, Vice President, Sales and Marketing; and

   a. Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Jack
      Bleau, Director of Trade; Michael Keenley, President; Ganesh Nayak, Chief Operating
      Officer & Executive Director; Sharvil Patel, Managing Director; Elizabeth Purcell, Sr.
      Director, Marketing and Portfolio Management; Lisa Ribando, Senior Contact Manager;
      Kristy Ronco, Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau,
      Executive Vice President Sales and Marketing



ECRM EPPS Retail Pharmacy Conference – Atlanta, Georgia (January 29-February 1, 2012):

   a. Actavis;
   b. Akorn;


                                            - 11 -
         Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 13 of 72




   c.    Amneal;
   d.    Apotex;
   e.    Ascend;
   f.    Aurobindo;
   g.    Breckenridge;
   h.    Camber;
   i.    Dr. Reddy’s;
   j.    Epic;
   k.    Fougera;
   l.    Greenstone;
   m.    Heritage;
   n.    Hi-Tech;
   o.    Impax;
   p.    Lupin;
   q.    Mallinckrodt;
   r.    Par/Endo;
   s.    Perrigo;
   t.    Sandoz;
   u.    Sun;
   v.    Taro;
   w.    Teva;
   x.    Upsher-Smith;
   y.    West-Ward;
   z.    Wockhardt; and
   aa.   Zydus



GPhA Annual Meeting – Orlando, Florida (February 22-24, 2012):

   a.    Mylan/UDL;
   b.    Par/Endo;
   c.    Sandoz; and
   d.    Teva


NACDS Annual Meeting – Palm Beach, Florida (April 24-27, 2012):

   a. Actavis: Andrew Boyer, EVP, Commercial Operations; Sigurdur Olafsson, Chief
      Executive Officer; Michael Reed, Executive Director, Trade Relations; Paul Reed, Senior
      Director, Trade Sales and Operations; John Shane, Director, Trade Relations; Allan
      Slavsky, Sales Consultant; Michael Perfetto, Chief Commercial Officer Generic RX/OTC,
      US and Canada; Paul Bisaro, President and Chief Executive Officer; Robert Stewart,
      President and CEO;

   b. Akorn/Hi-Tech;



                                            - 12 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 14 of 72




c. Alvogen;

d. Amneal;

e. Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
   National Accounts; Jeff Watson, President & COO; Beth Hamilton, Vice President,
   Generic Product Sales; James Van Lieshout, Vice President, Trade and Industry Relations;
   Peter Hardwick, Chief Commercial Officer; Lyndon Johnson, SVP, Sales & Marketing;

f. Aurobindo: Robert Cunard, CEO; James Grauso, EVP, N.A. Commercial Operations;

g. Dr. Reddy’s: Amit Patel, Senior Vice President & Head, North American Generics; John
   Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Abhijit
   Murkerjee, President, Global Generics;

h. Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
   National Accounts; Christopher Bihari, National Sales Director; Brian Markison, CEO;
   Jeff Wasserstein, Senior Vice President Business Development; Jeff Bailey, Chief
   Operating Officer;

i. G&W Laboratories: Erika Vogel-Baylor, Vice President, Sales & Marketing; Kurt
   Orlofski, CEO;

j. Glenmark: Paul Dutra, Executive Vice President; Greenstone; Heritage;

k. Impax: Doug Boothe, President Generics Division;

l. Lupin;

m. Mallinckrodt;

n. Mylan/UDL: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
   Commercial Office; Joseph Duda, Director, Pricing and Contracts; Matt Erick, President,
   Mylan North America & Brazil;

o. Par/Endo: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
   Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Thomas
   Haughey, President;

p. Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals; John
   Wesolowski, Executive Vice President, President Rx; Joseph Papa, Chair and CEO; Jim
   Tomshack, Senior Vice President, Sales; Philip Wilis, Innovation and Marketing Strategy;

q. Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
   Armando Kellum, Vice President, Sales & Marketing;

r. Sun;

s. Taro: Mitchell Bashinsky, Business Development ; Jim Josway, Vice President, Rx Sales;


                                         - 13 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 15 of 72




      Bill Seiden, Senior Vice President, U.S. Sales & Marketing; Jim Kedrowski, Interim Chief
      Executive Officer; Russell Mainman, Director, Generic Business Unit;

   t. Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
      Chief Operating Officer, North America Generics; Danen Alkins, Vice President, Pricing
      & Contracts; Timothy Crew, SVP North American Generics; John Denman, SVP, Sales &
      Marketing; Christine Baeder; SVP Customer and Marketing Operations; Jonathan Kafer,
      EVP, Sales & Marketing; Jeremy Levin, President & CEO; William Marth, President &
      CEO North America and Europe, Heritage Pharma Holdings; Michael Sine, Sr. Director,
      Corporate Account Group;

   u. Versapharm;

   v. Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Laura
      Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales and Marketing



HDMA 2012 Business Leadership Conference – San Antonio, Texas (June 13, 2012):

   a. Actavis: Michael Baker, Executive Vice President, Trade Sales and Development
      (Allergan); John Shane, Director, Trade Relations (Allergan); Jack Ericsson, Senior
      Regional Manager (Allergan); Michael Reed, Director, National Trade Accounts
      (Allergan); Paul Reed, Senior Director, Trade Sales (Allergan); Carrie Wetzel, National
      Account Manager (Allergan);

   b. Amneal: Chip Austin, Mid Atlantic District Manager; Thomas Balog, Trade Consultant;
      Jim Luce, Executive Vice President, Sales and Marketing Stephen Rutledge; Vice
      President of Sales

   c. Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
      Retail Sales; Jeff Watson, President;

   d. Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President;

   e. Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America
      Generics; Jake Austin , Regional Sales Manager; Katherine Neely, Associate Director,
      Generics Rx Marketing, North America; Amanda Rebnicky, Associate Director,
      Marketing; Robert Rodowicz, Director, National Accounts; Cindy Stevens, Senior
      Director of National Accounts; Tricia Wetzel, Senior Director, National Accounts;

   f. Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
      Accounts Executive; David Klamn, Senior Vice President and General Manager; Walter
      Kaczmarek, Vice President, National Accounts and Managed Markets;

   g. Greenstone: Lori LaMattina, Sales Operations Manager; Jull K. Nailor, Senior Director,
      Sales and National Accounts; Robin Strzeminski, National Account Director; Kevin
      Valade, National Account Director; Gregory Williams, National Account Manager


                                             - 14 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 16 of 72




h. Heritage: Jason Malek, President; Matt Edelson, Senior Director of Sales; Anne Sather,
   National Account Manager; Neal O'Mara, National Account Manager;

i. Lannett: Kevin Smith, Vice President, Sales & Marketing; Lauren Carotenuto; Justin
   McManus, National Account Manager; Tracy Sullivan, National Account Manager;

j. Mylan/UDL: Janet Bell, Key Accounts Manager; Edgar Escoto, Director, National
   Accounts; Charesse Forbes, Manager, Market Access Strategy; Stephen Krinke, National
   Account Manager; Kevin McElfresh, Executive Director, National Accounts; James
   Nesta, Director, National Accounts; Justin Punkett, Director, Trade Relations; Sean
   Reilly, Key Account Manager; Stephen Stone, Director, National Accounts; Thomas
   Theiss, Director, Trade Relations; Gary Tighe, Director, National Account; Lance Wyatt,
   Director, National Accounts;

k. Par/Endo: Sandra Bayer, National Accounts Manager;

l. Sandoz: Steven Greenstein, Director, National Accounts; Paul Krauthauser, Director,
   National Accounts; Della Lubke, Director, National Accounts; Christopher Neurohr,
   Director, National Accounts;

m. Sun: Susan Knoblauch, Sales Manager; Anand Shah, Sr. Manager, Sales Operations;
   Steven Smith, Director of Sales;

n. Teva: Theresa Coward, Senior Director of National Sales; Andrew Boyer, Senior Vice
   President, Generic Sales and Marketing; Christopher Doerr, Associate Director, Trade
   Operations; Kevin Green; National Account Manager; Jeff McClard, Director, National
   Accounts; Jessica Peters, National Account Manager; David Rekenthaier, Director,
   National Accounts; Richard Rogerson, Director, Pricing; Teri Mauro Sherman, Director,
   National Accounts; Allan Slavsky, Vice President, Sales;

o. Valeant: Asha Soto, Vice President, Trade Relations & Customer Operations; Cheryl
   Volker, Senior Manager, Customer Service;

p. VersPharm: Stephen M. McCune, Chief Sales and Marketig Officer; Grace Wilks,
   Manager, Pricing, Contracts, Government and National Accounts

q. West-Ward: Mark Boudreau, Executive Director of National Sales; John Kline, National
   Account Director; Joseph Ruhmel, National Account Director; Steven Snyder, National
   Account Director; and

r. Zydus: Kristy Ronco, Director, National Accounts and Customer Marketing; Laura
   Short, Director, Associate Vice President, National Account s and Customer Strategies;
   Karen Strelau, Vice President, Sales




                                         - 15 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 17 of 72




NACDS 2012 Pharmacy and Technology Conference – Denver, Colorado (August 25-28,
2012):

   a. Actavis: Andrew Boyer, EVP, Commercial Operations Michael Reed, Executive
      Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and Operations; John
      Shane, Director, Trade Relations; Allan Slavsky, Sales Consultant; Michael Perfetto,
      Chief Commercial Officer Generic RX/OTC, US and Canada; Napoleon Clar, VP,
      Marketing; John Elliot, Manager, Marketing; Lisa Fiveash, National Account
      Representative; Anthony Giannone, Executive Director, Sales; Maureen Meehan,
      Director, National Accounts; Toni Picone, Marketing Manager; Vince Rinaudo, Director,
      National Accounts; David Schmidt, Director, National Accounts; Michael Baker,
      Executive Vice President, Trade Sales and Development; Ara Aprahamian, Vice
      President, Sales & Marketing; Steve Cohen, Vice President, National Accounts; Michael
      Dorsey, Director, National Accounts; Jinping McCormick, VP, Rx Sales & Marketing ,
      Generics, US; Lisa Pehlke, Director, Corporate Accounts;

   b. Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
      National Accounts; Beth Hamilton, Vice President, Generic Product Sales; James Van
      Lieshout, Vice President, Trade and Industry Relations; Tom Axner, National Sales
      Director, Distribution; Tim Berry, National Account Manager; Gwen Copeland,
      Manager, National Accounts; John Crawford, National Account Director; Tina Kaus,
      National Account Director; Bob Sinunons, National Account Director; Debbie Veira,
      National Account Manager; Pat Walden, Senior Marketing Manager;

   c. Aurobindo: Robert Cunard, CEO; James Grauso, EVP, N.A. Commercial Operations;
      Stuart Blake, Direcor, National Accounts; Geoff Rouse, Director of Sales;

   d. Dr. Reddy’s: Jake Austin, VP, US Sales; Nimish Muzumdar, Director of Marketing;
      Katherine Neely, Associate Director Rx Generics; Amanda Rebricky, Associate Director,
      Marketing; Hillary Steele, Associate Director, Marketing Communications; Cindy
      Stevens, Director, National Accounts; Tricia Wetzel, Senior Director, National Accounts,
      Rx Mid-West; John Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial
      Operations;

   e. Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
      National Accounts; Christopher Bihari, National Sales Director; Ilene Russo, Product
      Manager;

   f. Glenmark: Paul Dutra, Executive Vice President; Mitchell Blashinsky, Business
      Development; Jessica Cangemi, Director, Sales & Marketing; Terry Coughlin, EVP and
      COO; David Irwin, Director of Sales; Lyndon Johnson, Director, Sales & Marketing;
      Jolene McGalliard, National Account Manager;

   g. Heritage: Robert Glazer, Chair & CEO; Jason Malek, President; Matt Edelson, Senior
      Director of Sales; Anne Sather, National Account Manager; Neal O'Mara, National
      Account Manager; Gina Gramuglia, National Account Manager;




                                            - 16 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 18 of 72




h. Impax: Doug Boothe, President Generics Division;

i. Lannett: Arthur Bedrosian, President and Chief Executive Officer; Tracy DiValero,
   National Account Manager; Dwight Nix, Director, National Accounts; Kevin Smith, Vice
   President, Sales & Marketing; Laura Carotenuto, National Accounts Representative;
   Justin McManus, Senior Director, Sales & Business Development;

j. Mylan: Robert Potter, Head of Global Sales Excellence; Joseph Duda, Director, Pricing
   and Contracts; Matt Erick, President, Mylan North America & Brazil; Mike Aigner,
   Director, National Accounts; John Barannick, Director, Trade Relations; Matt Cestra,
   Senior Director, Marketing; Rosalind Davis, Senior Manager, Contracts; Edgar Escoto,
   Director, National Accounts; Kevin McElfresh, Executive Director, National Accounts;
   Rob O'Neal, Head of Global Commercial Excellence & Incentive Comp; Sean Reilly,
   National Account Manager; Gary Tighe, Director National Accounts; Lance Wyatt,
   Director, National Accounts;

k. Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
   Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Michael Burton,
   Vice President, National Accounts; Rick Guillory, Vice President, National Accounts; Jon
   Holden, Vice President, Sales; Karen O'Connor, Vice President, National Accounts; Rich
   Franchi, VP, Sales (DAVA); Kim Rothofsky, Senior Director, Trade Relations (DAVA);
   Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett, National
   Accounts Manager (Qualitest); Lori Minnihan, Associate Director, Trade Pricing
   Operations (Qualitest); Charles Propst, Vice President (Qualitest); Warren Pefley, VP,
   Sales & Marketing (Qualitest); Kelly Bachmeier, Director, National Accounts (Qualitest);
   Walter Busbee, Director of National Accounts (Qualitest); Spike Pannell, National
   Account Manager (Qualitest);

l. Perrigo: John Wesolowski, Executive Vice President, President Rx; H. James
   Booydegraaff, Associate Director, Marketing; Andrea Felix, National Account Executive;
   Ori Gutwerg, National Account Executive; Katie McCormack, National Account Manager;
   Tony Pelman, National Account Manager; Shelly Snyder, National Account Manager;

m. Sandoz: Armando Kellum, Vice President, Sales & Marketing; Steven Greenstein,
   Director, Key Customers; Della Lubke, Director, National Accounts; Chris Neurolu,
   Director, National Accounts;

n. Sun: Wayne Fallis, Director, National Accounts; Thomas Versosky, President; Susan
   Knoblauch, Synior Manager, Sales; Grace Shen, VP, Marketing; Steven Smith, Sr. Director
   of Sales;

o. Taro: Jim Josway, Vice President, Rx Sales; Bill Seiden, Senior Vice President, U.S. Sales
   & Marketing; Scott Brick, Manager, National Accounts; Sheila Curran, Vice President,
   Sales Operations; Howard Marcus, VP Sales & Marketing; Doug Statler, Sr. Director/Head
   of Sales;

p. Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
   Chief Operating Officer, North America Generics; Darren Alkins, Vice President, Pricing


                                          - 17 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 19 of 72




        & Contracts; Timothy Crew, SVP North American Generics; John Demnan, VP Sales &
        Marketing; Christine Baeder; SVP Customer and Marketing Operations; Christopher
        Doen-, Vice President, Trade Relations; Kevin Galownia, Senior Director, Pricing; Scott
        Goldy, Director, National Accounts; Kevin Green, Associate Vice President, National
        Accounts; Jennifer Guzman, Director, Marketing, Health Systems; Teri Moura Sherman,
        Director, National Accounts; Jessica Peters, Director, Trade Operations; Dave
        Rekenthaler, VP Sales;

   q. West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
      Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,
      Director, National Accounts; Ta.reg Darwazeh, National Account Senior Manager; Spiro
      Gavaris, Vice President, Sales and Marketing; Brittany Cummins, Territory Sales
      Representative; Brian Hoffmann, VP Business Development; and

   r. Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Jack
      Bleau, Director of Trade; Michael Keenley, President; Patricia Kwilos, VP of Marketing;
      Ganesh Nayak, Chief Operating Officer & Executive Director; Sharvil Patel, Managing
      Director; Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales
      and Marketing



GPhA 2012 Technical Conference – Bethesda, Maryland (October 1-3, 2012):

   a.   Actavis: Joyce DelGaudio, Executive Director, Regulatory Affairs;
   b.   Akorn;
   c.   Amneal;
   d.   Apotex: Bruce Clark, Senior Vice President, Scientific and Regulatory Affairs;
   e.   Ascend;
   f.   Aurobindo;
   g.   Breckenridge;
   h.   Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality;
   i.   Fougera;
   j.   Glenmark;
   k.   Heritage;
   l.   Impax: Marcy Macdonald, Vice President Regulatory Affairs;
   m.   Lannett;
   n.   Lupin;
   o.   Mallinckrodt;
   p.   Mylan: Marcie McClintic, Vice President and General Counsel;
   q.   Par;
   r.   Perrigo;
   s.   Sandoz: Don DeGolyer, President;
   t.   Strides;
   u.   Sun;
   v.   Taro;
   w.   Teva: Allan Oberman, President and CEO;


                                              - 18 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 20 of 72




   x. Upsher-Smith;
   y. Versapharm;
   z. Zydus


HDMA 2012 Annual Board & Membership Meeting – (October 5, 2012):


   a. Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
      Vice President of Sales;

   b. Mylan: Robert Potter, Executive President, Sales & Channel Development; Joseph Duda,
      Vice President, Sales Operation; James Nesta, Executive Director, National Accounts;
      Robert O'Neil, Vice President Controller;

   c. Par: Scott Littlefield, National Account Director (Endo); and

   d. Teva: Christine Baeder, Senior Director, Customer Operations; Maureen Cavanaugh,
      Senior Vice President, Sales & Marketing; Theresa Coward, Senior Director of National
      Sales; and Christopher R. Doerr, Associate Director, Trade Operations



NACDS 2013 Regional Chain Conference – (February 3-5, 2013):

   a. Actavis: Michael Baker, Executive Vice President, Trade and Sales Department,
      Executive Vice President, Trade Sales and Development; Paul Reed, Senior Director,
      Trade Sales and Development; and

   b. Teva: Theresa Coward, Senior Director Sales and Trade Relations.



HDMA 2013 Specialty Pharmaceutical Supply Chain Issues & Trends Seminar – (Feb. 12-
13, 2013):

   a.   Apotex;
   b.   Lannett;
   c.   Mylan;
   d.   Sandoz; and
   e.   Teva


GPhA Annual Meeting – Orlando, Florida (February 20-22, 2013):


   a. Actavis: Sigurdur Olafsson, President;
   b. Akorn;


                                               - 19 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 21 of 72




   c.  Alvogen;
   d.  Amneal;
   e.  Apotex;
   f.  Ascend;
   g.  Aurobindo;
   h.  Breckenridge;
   i.  Dr. Reddy’s;
   j.  G&W Laboratories;
   k.  Glenmark;
   l.  Greenstone;
   m.  Heritage;
   n.  Impax;
   o.  Lupin;
   p.  Mallinckrodt;
   q.  Mylan: Anthony Mauro, President;
   r.  Par;
   s.  Perrigo: Douglas Boothe, President of Generics Division; Judy Brown, Chief Financial
       Officer; Joseph Papa, Chairman and CEO; Richard Stec, Vice President of Global and
       Regulatory Affairs;
   t. Sandoz: Donald DeGolyer, President & CEO;
   u. Sun;
   v. Taro: Kim DiPadova; Kal Sundaram, CEO;
   w. Teligent (IGI Laboratories): Jason Grenfell-Gardner, President and CEO;
   x. Teva: Allan Oberman, President and CEO;
   y. Versapharm;
   z. Wockhardt; and
   aa. Zydus


ECRM Annual Retail Pharmacy Efficient Program Planning Session – (February 24-27,
2013):

   a.   Actavis;
   b.   Akorn;
   c.   Amneal;
   d.   Apotex;
   e.   Ascend;
   f.   Aurobindo;
   g.   Breckenridge;
   h.   Camber;
   i.   Dr. Reddy’s;
   j.   Epic;
   k.   Fougera;
   l.   Greenstone;
   m.   Heritage;
   n.   Hi-Tech;
   o.   Impax;


                                           - 20 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 22 of 72




   p.  Lupin;
   q.  Mallinckrodt;
   r.  Par/Endo;
   s.  Perrigo: Andrea Felix, National Account Executive; Katie McCormack, National
       Account Manager; Tonly Polman, National Account Executive;
   t. Sandoz;
   u. Sun;
   v. Taro: Doug Statler, Sr. Director/Head of Sales; Howard Marcus, VP Sales & Marketing;
       Scott Brick, Manager, National Accounts;
   w. Teligent: Jason Grenfell-Gardner, President and CEO; Shawn McMorrow, National
       Accounts Manager;
   x. Teva;
   y. Upsher-Smith;
   z. West-Ward;
   aa. Wockhardt; and
   bb. Zydus


HDMA 2013 Supply Chain Security Seminar – Wilmington, DE (May 14-15, 2013):

   a.   Actavis;
   b.   Apotex;
   c.   Sandoz; and
   d.   Teva


NACDS 2013 Annual Meeting – Sands Expo Convention Center, Palm Beach, Florida (April
20-23, 2013):

   a. Actavis: Andrew Boyer, President and CEO, North America Generics; Sigurdur
      Olafsson, President, Global Generics Medicines; Robert Stewart, Chief Operating
      Officer; Michael Baker, Executive Vice President, Trade and Sales Department; Vivek
      Bachhawat, Vice President, Pacific; Paul Bisaro, Board Member; Jean-Guy Goulet,
      Regional President, Canada Generics; Michael Reed, Executive Director, Trade
      Relations; Paul Reed, Senior Director, Trade Sales and Development; John Shane,
      Director, Trade Relations; Allan Slavsky, Sales Consultant;

   b. Apotex: Corey Anquetil, Director Strategic Sales, North America; Buddy Bertucci, Vice
      President, Institutional Sales; Sam Boulton, Director, National Accounts; Lyndon
      Johnson, Senior Vice President, Sales and Marketing; Jeff Watson, President Global
      Generics; Beth Hamilton, Vice President, Marketing and Portfolio Strategy, Sales and
      Marketing; David Kohler, Vice President and General Manager; Peter Hardwick, Senior
      Vice President, Sales and Marketing, Canada; Eric Organ, Vice President, Commercial
      Operations;




                                           - 21 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 23 of 72




c. Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
   & Chairman; Chintu Patel, CEO & Co-Chairman; Stephen Rutledge, Vice President,
   Sales;

d. Aurobindo: Robert Cunard, CEO; James Grauso, Executive Vice President, North
   America Commercial Operations;

e. Camber: Brett Barczak, Director, Corporate Accounts; Kon Ostaficiuk, President;

f. Dr. Reddy’s: John Adams, Senior Vice President, Sales and Marketing; Jeff Burd, Vice
   President, Sales and Marketing; Gary Benedict, Executive Vice President;

g. G&W Laboratories: Erika Baylor, Vice President, Sales and Marketing; Aaron
   Greenblatt, Chief Executive Officer; Kurt Orlofski, President & Chief Operating Officer;

h. Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President,
   Sales and Marketing; Paul Dutra, Executive Vice President;

i. Greenstone: James Cannon, General Manager; Greg Williams; Director, National
   Accounts;

j. Impax: Doug Boothe, President Generics Division;

k. Lupin: Dave Berthold, SVP, Generics; Vinita Gupta, CEO; Robert Hoffman, EVP, U.S.
   Generics; Paul McGarty, President;

l. Mallinckrodt: Ginger Collier, Senior Director, Marketing; Walt Kaczmarek, Chief
   Operating Officer; Jane Williams, Vice President-Sales;

m. Mylan: Joseph Duda, President; Robert Potter, Senior Vice President, National Accounts
   and Channel Development, Senior Vice President of National Accounts and Channel
   Development; Anthony Mauro, Chief Commercial Officer; James Nesta, Vice President
   of Sales; Jeffrey May, Vice President, North America Product Strategy;

n. Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Michael Altamuro,
   Vice President Marketing and Business Analytics; Renee Kenney, Senior Advisor,
   Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas, National Account
   Director, Trade;

o. Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
   Kapral, Senior Vice President, Consumer Healthcare Sales; Joseph Papa, Chairman and
   CEO; Christian Strong, Senior Vice President, Diabetes Care; Jim Tomshack, Senior
   Vice President, Sales; Mark Walin, Vice President, Consumer Healthcare Sales; John
   Wesolowski, Acting General Manager; Philip Willis, Innovation and Marketing Strategy;

p. Sandoz: Don DeGolyer, CEO; Jeff George, Global Head of Sandoz; Richard Tremonte,
   Senior Vice President, Global Generic Pharmaceuticals; Samuele Butera, Vice President
   and Head, Biopharmaceuticals; Dave Picard, Vice President, Biosimilars and Injectables;


                                         - 22 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 24 of 72




   q. Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Bill Everett, National
      Trade Account Manager;

   r. Taro: Jim Kedrowski, Interim CEO; Ara Aprahamian, Vice President Sales and
      Marketing; Michael Perfetto, Chief Commercial Officer, Generics Rx OTC, US and
      Canada; Carlton Holmes, Vice President Marketing; Elizabeth Ivey, Vice President, Sales
      and Marketing;

   s. Teva: Jeremy Levin, President and CEO; Theresa Coward, Senior Director of Sales;
      David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior Vice President
      and Chief Operating Officer, North America Generics; Allan Oberman, President and
      CEO Teva Americas Generics; Jonathan Kafer, Executive Vice President, Sales and
      Marketing; Barry Fishman, President and CEO, Teva Canada; Jeffrey Herzfeld, Senior
      Vice President US Specialty Medicines; David Marshall, Vice President of Operations;
      Michael Sine, Director, Corporate Account Group; Douglas Sommerville, Senior Vice
      President and General Manager, Teva Canada;

   t. Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
      Director of National Accounts; Sultana Kazanas, National Account Manager;

   u. Versapharm: Stephen McCune, Chief Sales & Marketing Officer;

   v. Wockhardt: Michael Craney, President of Sales & Marketing; and

   w. Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
      Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau, Executive Vice
      President Sales and Marketing



HDMA 2013 Business and Leadership Conference – Orlando, Florida (June 2-5, 2013):

   a. Actavis: Andrew Boyer, President and CEO, North America Generics, Marc Falkin, Vice
      President of Purchasing; Maureen Barrett, Director of National Accounts; Anthony
      Giannone, National Accounts Director;

   b. Akorn/Hi-Tech;

   c. Amneal: Marty Ross, Vice President, Sales Operations; Stephen Rutledge, Vice
      President Sales;

   d. Alvogen: William Hill, Vice President of Sales and Marketing;

   e. Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
      National Sales Director; James Van Lieshout, Vice President, Sales; David Rekenthaler,
      National Accounts Director; Jane Williams, Vice President Specialty Generic Sales;

   f. Aurobindo: Julie Faria, Senior Manager, Sales Operations and Contact Administration;


                                            - 23 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 25 of 72




g. Citron: Karen Strelau, Vice President, Sales; Laura Short, Associate Vice President,
   Sales;

h. Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
   America Generics; Michael Burton, Director National Accounts, Health Systems; Joshua
   Hudgens, Director of Purchasing; Patricia Wetzel Senior Director, National Accounts;

i. Glenmark: Christopher Bihari, Director National Accounts;

j. Greenstone: Lori LaMattina, Sales Marketing Manager; Jill K. Nailor, Senior Director,
   Sales and National Accounts; Robin Strzeminski, National Account Director; Kevin
   Valade, National Account Director; Gregory Williams, National Account Manager;

k. Heritage: Neal O’Mara, National Accounts Manager; Anne Sather, National Account
   Manager;

l. Impax: Gary Skalski, Director of Sales; William Ball, Senior National Account
   Manager; Danny Darnell, Senior National Account Manager; Todd Engle, Senior
   Director, Sales Operations;

m. Lannett: Kevin Smith, Vice President of Sales; Grace Wilks, Director, Sales and
   Marketing; Tracy Sullivan, Director of National Accounts; Robert Foley, Marketing
   Manager;

n. Lupin: Dave Berthold, VP, Sales, U.S. Generics; David Shirkey, National Accounts
   Manager; Lauren Walten, National Account Manager;

o. Mallinkrodt: Steven Becker, National Account Director; Kian Kazemi, Director, Retail
   National Accounts – Specialty Generics; Jacob Longenecker, Product Manager, Specialty
   Generics; Jane Williams, Vice President, Sales – Specialty Generics;

p. Mylan: Janet Bell, National Accounts Director; Joseph Duda, Vice President, North
   America Sales Operations and Customer Excellence; Edgar Escoto, National Accounts
   Director; Kevin McElfresh, Executive Director, National Accounts; James Nesta, Vice
   President of Sales; Robert O’Neill, Vice President; Sean Reilly, Key Account Manager;
   John Shane, Director of National Trade Accounts; Gary Tighe, National Accounts
   Director; Lance Wyatt, National Accounts Director; Michael Aigner, Director, National
   Accounts; John Baranick, Director, Trade Relations; Danielle Barill, Director, Sales
   Support and Customer Relations; Andrew Dobbs, Manager, Supplier Trade Relations;
   Richard Isaac, Senior Manager, Strategic Accounts; Christopher Neurohr, Director,
   National Accounts;

q. Par: Jon Holden, Vice President of Sales; Sandra Bayer, National Accounts Manager;
   Peter Gargiulo, Director, National Accounts; Christopher Neurohr, Director, National
   Accounts; John Bullock, National Accounts Director;

r. Sandoz: Alan Ryan, Associate Director, National Accounts; Dawn Doggett, National
   Trade Affairs Executive, Managed Markets;


                                         - 24 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 26 of 72




   s. Sun: Scott Littlefield, Trade Director, National Account Director; Daniel Schober,
      Associate Vice President, Trade Sales; David Moody, CEO, Mutual; David Simoneaux,
      Marketing Coordinator, Mutual;

   t. Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
      Director; Jeffrey Herzfeld, Senior Vice President, Commercial Operations and America
      Strategy; Jessica Peters, National Accounts Manager; Teri Sherman, National Accounts
      Director; Christine Baeder, Senior Director Customer Operations; Maureen Barrett,
      Director, National Accounts; Andrew Boyer, Senior Vice President, Generic Sales and
      Marketing; Marc Falkin, Vice President, Purchasing; Christopher Doerr, Director Trade
      Relations;

   u. Valeant: Cheryl Volker, Senior Manager, Customer Service;

   v. VersaPharm: Tara Demianyk, Pricing, Contracs and Sales Analyst; Stephen M.
      McCune, Chief Sales and Marketing Officer

   w. West-Ward: Mark Boudreau, Executive Director of National Sales; Paul Kersten, Vice
      President, Sales and Marketing; Neal Gervais, National Account Director; John Kline,
      National Account Director; Joseph Ruhmel, National Account Director; Marik
      Soudreau, Executive Director, National Sales; Steven Snyder, National Account Director;
      and

   x. Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
      Manager; Marc Kikuchi, Senior Vice President, Global Generics; Phyllis Kidder, Senior
      Vice President, Global Generics; Kristy Ronco, Associate Vice President, National
      Accounts



GPhA CMC Workshop – Bethesda, Maryland (June 4-5, 2013):

   a. Actavis;

   b. Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;

   c. Breckenridge;

   d. Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality

   e. Fougera;

   f. G&W Laboratories;

   g. Glenmark;

   h. Heritage;




                                           - 25 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 27 of 72




   i. Hi-Tech;

   j. Impax: Marcy Macdonald, Vice President Regulatory Affairs;

   k. Lannett;

   l. Morton Grove;

   m. Mylan;

   n. Par;

   o. Perrigo: Richard Stec, Vice President Global Regulatory Affairs;

   p. Sandoz: Alison Sherwood, Associate Director, Regulatory Affairs;

   q. Sun;

   r. Taro;

   s. Teva;

   t. UDL (Mylan Institutional);

   u. Upsher-Smith; and

   v. Zydus.



NACDS 2013 Total Store Expo – Sands Expo Convention Center, Las Vegas, Nevada (August
10-13, 2013):

   a. Actavis: Michael Baker, Executive Vice President, Trade and Sales Department;
      Andrew Boyer, President and CEO, North America Generics; Napolean Clark, Vice
      President of Marketing; Michael Dorsey, Director of National Accounts; Marc Falkin,
      Vice President of Purchasing; Anthony Giannone, National Accounts Director; Megan
      Gorman, Senior Marketing Manager; Maureen Meehan, Director of National Accounts;
      Cindy Stevens, Director of National Accounts; Nancy Baran, Director, Customer
      Relations; Kathleen Conlon, Director, Contract Administration; Lisa Fiveash, National
      Account Representative; Rob Hooper, Senior Marketing Manager; Richard Rogerson,
      Senior Director, New Products; Allan Slavsky, Sales Consultant; Michael Reed,
      Executive Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and
      Development; John Shane, Director, Trade Relations; Michael Dorsey, Director,
      National Accounts;

   b. Akorn/Hi-Tech: John Sabat, Sr. VP of National Accounts; M. Tranter, National
      Accounts Manager, Sales and Marketing; Mick McCanna, Account Manager;



                                            - 26 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 28 of 72




c. Apotex: Tom Axner, National Sales Director, Distribution; Tim Berry, National
   Account Manager; Gwen Copeland, Manager, National Accounts; John Crawford,
   National Account Director; Sam Boulton, Director, National Accounts; Jeffrey
   Hampton, Senior Vice President and National Manager, US and Latin America; Niki
   Hinman Smock, National Account Manager; David Kohler, Vice President and General
   Manager; Chirag Patel, Marketing Director, National Accounts; Shannon Price, Senior
   Marketing Director; Bob Simmons, National Accounts Director; Debbie Veira,
   National Accounts Manager; Pat Walden, Senior Marketing Manager; Corey Anquetil,
   Director, Strategic Sales National Accounts; Beth Hamilton, Vice President, Marketing
   and Portfolio Strategy, Sales and Marketing; Tina Kaus, National Accounts Director;
   James Van Lieshout, Senior Director, Commercial Operations; Pat Walden, Senior
   Marketing Manager;

d. Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
   Vice President, Sales; Jeffrey Rumler, Executive Vice President, Sales and Marketing;

e. Amneal: Andy Cline, Account Executive; David Hardin, National Accounts Manager;
   Liz Koprowski, National Account Manager; Jim Luce, Executive Vice President, Sales
   & Marketing; Brown Massey, Director, Sales; June Parker, National Accounts Manager;
   Chintu Patel, CEO & Co-Chairman; Chirag Patel, Co-CEO & Chairman; Becky Reece,
   Event Coordinator; Shannon Rivero, Vice President, Pricing & Analytics; Stephen
   Rutledge, Vice President, Sales; Kammi Wilson, Marketing Manager;

f. Aurobindo: Stuart Blake, Director, National Accounts; Robert Cunard, CEO; Patrick
   Santangelo, Senior Director, Sales; Anthony Thomassey, Director National Accounts;

g. Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
   Manager; Chris D’India, National Acocunt Manager; Stu Messinger, Director of
   National Accounts; Kon Ostaficiuk, President; Dan Piergies, Director, Sales Operations,
   Laura Ricardo, Director of Corporate Accounts; Clayton Smith, Account Manager;

h. Citron: Vimal Kavuru, CEO;

i. Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
   Head, National Accounts, North America Generics; Jinping McCormick, Vice President
   Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry Knupp,
   Director of National Accounts; Gary Benedict, Executive Vice President; Umang
   Vohra, Executive Vice President and Head of North America Generics;

j. Fougera;

k. G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Lauren
   Connolly, National Account Manager; Aaron Greenblatt, Chief Executive Officer; Kurt
   Orlofski, President & Chief Operating Officer; Michelle Sisco, Sales Analyst;

l. Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President,
   Sales and Marketing; Paul Dutra, Executive Vice President; Jessica Cangemi, Director,
   Sales and Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin,


                                         - 27 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 29 of 72




   Director, Sales; Stephanie Picca, Manager, Sales and Marketing; Terry Coughlin,
   Executive Vice President and Chief Operating Officer;

m. Greenstone: James Cannon, General Manager; Linda Hannemann; Lori Lamattina,
   Sales Operations Manager; Jill Nailor, Sr. Director Sales and National Accounts; Robin
   Strezeminski, National Account Director; Kevin Valade, National Account Director,
   Christine Versichele, Director of U.S. Generic Channel Strategies; Christopher Weller,
   Senior Manager, Marketing & Strategy; Greg Williams, Director, National Accounts;

n. Heritage: Allen Dunehew, President and CEO; Matt Edelson, Senior Director of Sales;
   Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Neal O’Mara, National
   Accounts Manager; Anne Sather, National Account Manager; Gina Gramuglia,
   Commercial Operations;

o. Impax: Chris Gerber, Director of Pricing and Contracts; Italo Pennella, Account
   Manager; Dan Rozmiarek, Account Manager;

p. Lannett: Arthur Bedrosian, President and CEO; William Schreck, Chief Operating
   Officer; Justin McManus, Director, National Accounts; Kevin Smith, Vice President,
   Sales and Marketing; Tracy Sullivan, National Accounts Manager; Lauren Carotenuto,
   National Accounts Representative; Michael Block, Business Development Manager;

q. Lupin: Dave Berthold, SVP, Generics; Robert Hoffman, EVP, U.S. Generics; Paul
   McGarty, President; Steve Randazzo, SVP; David Shirkey, National Account Manager;
   Lauren Walten, National Account Manager;

r. Mallinckrodt: Scott Parker, Director of Trade, Brand Pharmaceuticals; Steve Becker,
   Director of National Account; Lisa Cardetti, National Account Manager; Ginger Collier,
   Senior Director, Marketing; Joe Duarte, Director, Access Marketing; Walt Kaczmarek,
   Chief Operating Officer; Kian Kazemi, Vice President, Sales; Marc Montgomery,
   Director of Marketing; Bonnie New, National Account Manager; Pete Romer, National
   Account Manager; Kevin Vorderstrasse, Director Strategic Marketing; Jane Williams,
   Vice President-Sales;

s. Mylan: James Nesta, Vice President of Sales; Michael Aigner, Director, National
   Accounts; Joseph Duda, President; Kevin McElfresh, Executive Director, National
   Accounts; Robert O’Neill, Vice President; Robert Potter, Senior Vice President, North
   America and Channel Development; Lance Wyatt, National Accounts Director; Matt
   Cestra, Senior Director Marketing; Rodney Emerson, Director, Pricing and Contracts;
   Edgar Escoto, National Accounts Director; Stephen Krinke, National Accounts
   Manager; Damon Pullman, West Regional Account Manager; Sean Reilly, Key Account
   Manager; John Baranick, Director, Trade Relations; Shane Bartolo, Senior Specialist,
   Sales Administration; Vive Bridges, Senior Director of Global Events; Martin Fletcher,
   Senior Director, Commercial Business and Purchasing; Ron Graybill, Vice President
   Managed Markets; Adrienne Helmick, Associate Product Manager, Marketing; Chad
   Holland, Vice President, Commercial Operations; Heather Paton, Vice President Sales;




                                         - 28 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 30 of 72




   Bipan Singh, Director, Marketing; Tom Theiss, Director, Trade Relations; Christine
   Waller, Senior Manager, North America Communications;

t. Par: Jon Holden, Vice President of Sales; Michael Altamuro, Vice President Marketing
   and Business Analytics; Renee Kenney, Senior Advisor, Generic Sales, Senior Advisor
   Generic Sales; Karen O’Connor, Vice President, National Accounts; Rick Guillory,
   Vice President of National Accounts; Gerald Burton, Vice President of National
   Accounts; Christine Caronna, Director National Accounts; Rich Franchi, Vice President,
   Sales; Kim Rothofsky, Senior Director, Trade Relations; Scott Littlefield, Trade
   Director; Brent Bumpas, National Account Director, Trade; Kevin O’Brien, Senior
   Director Payer Markets; Warren Pefley, Vice President, Sales and Marketing; Charles
   “Trey” Probst, Vice President; Kelly Bachmeier, Director, National Accounts; Sandra
   Bayer, Senior Director, National Accounts; James Burnett, National Accounts Manager;
   Walter Busbee, Director National Accounts; Lori Minnihan, Associate Director, Trade
   Pricing Operations; Spike Pannell, National Account Manager; Sandra Parker, Deputy
   Compliance Officer; Michael Reiney, Vice President, Purchasing; Jeremy Tatum,
   Director, Market Insights; Darren Hall, Director, National Accounts;

u. Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;
   Christian Strong, Senior Vice President, Diabetes Care; Mark Walin, Vice President,
   Consumer Healthcare Sales; John Wesolowski, Acting General Manager; Philip Willis,
   Innovation and Marketing Strategy; Tom Cotter, Vice President, OTC Marketing;
   Andrea Felix, National Account Executive; Kara Goodnature, Marketing Manager; Ori
   Gutwarg, National Account Executive; Pete Haakenstad, National Account Manager;
   Larry Hudson, Animal Health; H. James Booydegraaff, Associate Director, Marketing;
   Andy Kjeelberg, Vice President, Consumer Healthcare Sales; John Klingenmeyer, Vice
   President, Consumer Healthcare Sales; Shelley Kocur, Senior Director, Service and
   Customer Supply Chains; Elizabeth Lowney, Strategic and Pipeline Plan Manager;
   Katie McCormack, National Account Manager; Richard McWilliams, Senior Vice
   President and General Manager; Kristine Milbocker, Trade Relations Planner; Troy
   Pelak, Vice President, Consumer Healthcare Sales; Tony Polman, National Account
   Executive; Neal Wilmore, Vice President Commercial Operations, Animal Health;
   Michael Yacullo, Vice President, Consumer Healthcare Sales; Tom Zimmerman, Vice
   President and General Manager;

v. Sandoz: Peter Goldschmidt, President Sandoz US and Head North America; Armando
   Kellum, Vice President, Sales and Marketing; Paul Krauthauser, Senior Vice President,
   Sales and Marketing; Della Lubke, National Account Executive; Steven Greenstein,
   Director, Key Customers; Christopher Bihari, Director, Key Customers; Anuj Hasija,
   Executive Director, Key Customers;

w. Sun: William Everett, National Trade Account Manager; Wayne Fallis, Director,
   National Accounts; Steven Goodman, Director Marketing, Generics; Susan Knoblauch,
   Senior Manager, Sales; GP Singh Sachdeva, President of Sun Pharmaceuticals, USA;
   Grace Shen, Vice President, Marketing; Steven Smith, Senior Director of Sales;
   Christopher Bihari, Director, Key Customers;



                                         - 29 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 31 of 72




x. Taro: Ara Aprahamian, Vice President, Sales and Marketing; Sheila Curran, Vice
   President, Sales Operations; Howard Marcus, Vice President Sales and Marketing;
   Michael Perfetto, Group Vice President and Chief Commercial Officer of the Generic
   Rx Business; Doug Statler, Senior Director, Head of Sales; Elizabeth Guerrero,
   Director, Corporate Accounts, Managed Care; Carlton Holmes, Vice President
   Marketing; Tim Kiernan, Director of Marketing Analytics;

y. Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
   Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
   America Generics; Kevin Galowina, Head of Marketing Operations; Jessica Peters,
   Manager of Corporate Accounts; Allan Oberman, President and CEO Teva Americas
   Generics; Jennifer Chang, Director, Marketing; Scott Goldy, Director, National
   Accounts; Christine Baeder, Senior Vice President, Customer and Marketing
   Operations; Christopher Doerr, Senior Director, Trade Operations; Kevin Green,
   Associate Vice President, National Accounts; Jeffrey Herzfeld, Senior Vice President,
   US Specialty Medicines; Jonathan Kafer, Executive Vice President, Sales and
   Marketing; Kayla Kelnhofer, National Account Executive; Jennifer King, Director,
   New Product Marketing; David Marshall, Vice President of Operations; Jerry Moore,
   Director, State Government Affairs; Teri Sherman, Director National Accounts; Jason
   Nagel, Associate Director; John Wodarczyk, Director, Customer Relations

z. Upsher-Smith;

aa. Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
    Director of National Accounts; Tricia Green, Senior Brand Manager; Jona Mancuso,
    Brand Manager; John Reed, Director, Marketing; Sultana Kazanas, National Account
    Manager;

bb. Versapharm: Tara Davis, Pricing, Contracts & Sales Analyst; Jim Josway, Vice
    President, Sales; Stephen McCune, Chief Sales & Marketing Officer; Carl Merideth,
    Vice President, Marketing and Clinical Pharmacology;

cc. West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
    Marketing Manager; Tareq Darwazeh, National Accounts Senior Manager; Paul
    Markowitz, Director, National Accounts; Ernesto Cividanes, Manager, Trade Relations;

dd. Wockhardt: Karen Andrus, Director of Sales; Michael Craney, President of Sales and
    Marketing; Sunil Khera, President, The Americas, Japan and Emerging Markets; Kevin
    Knarr, VP of Sales and Marketing; Scott Koenig, VP of Sales and Marketing, Generics;
    Bob Watson, VP of National Accounts; and

ee. Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
    Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau, Executive Vice
    President Sales and Marketing; Elizabeth Purcell, Senior Director, Marketing and
    Portfolio Management; Ganesh Nyak, Chief Operating Officer and Executive Director;
    Daniel Lukasiewicz, Senior Manager, Marketing Operations; Sharvil Patel, Deputy
    Managing Director



                                          - 30 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 32 of 72




HDMA 2013 Annual Board and Membership Meeting – White Sulphur Springs, West
Virginia (September 29 – October 2, 2013):

   a. Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
      Vice President of Sales;

   b. Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Sales, Retail Division; Jeff
      Watson, President;

   c. Mylan: Joseph Duda, President; Anthony Mauro, Senior Vice President; Robert O’Neill,
      Vice President, Commercial Operations; Robert Potter, Senior Vice President, North
      America; Robert Tighe, CFO;

   d. Teva: Robert Tighe, Chief Financial Officer, North America; Theresa Coward, Senior
      Director, National Sales; Christopher Doerr, Director, Trade Operations; David
      Rekenthaler, Vice President Sales, US Generics; Christine Baeder, Senior Director,
      Customer Operations; and

   e. Upsher-Smith



HDMA 2013 Annual Board & Membership Meeting – White Sulphur Springs, WV (Sept. 29
- Oct. 2, 2013)

   a.   Apotex;
   b.   Mylan;
   c.   Teva; and
   d.   Upsher-Smith


GPhA 2013 Fall Technical Conference – Bethesda, Maryland (October 28-30, 2013):

   a.   Actavis;
   b.   Akorn;
   c.   Alvogen;
   d.   Amneal;
   e.   Apotex: Kiran Krishnan Vice President, Regulatory Affairs;
   f.   Aurobindo;
   g.   Breckenridge;
   h.   Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality;
   i.   Fougera;
   j.   Glenmark;
   k.   Heritage;
   l.   Hi-Tech;


                                            - 31 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 33 of 72




   m.  Impax: Marcy Macdonald, Vice President Regulatory Affairs;
   n.  Lannett;
   o.  Lupin;
   p.  Mallinckrodt;
   q.  Mylan: Dan Snider, Vice President Morgantown RD; Marcie McClintic, Vice President
       and Chief of Staff; Carmen Shepard, Senior VP, Global Policy and Regulatory;
   r. Par;
   s. Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
   t. Sandoz;
   u. Sun;
   v. Taro;
   w. Teligent (IGI Laboratories);
   x. Teva;
   y. UDL (Mylan Institutional);
   z. Upsher-Smith;
   aa. Versapharm;
   bb. Wockhardt; and
   cc. Zydus


NACDS 2013 Foundation and Reception Dinner – New York, New York (December 1-3,
2013):

   a. Actavis: Andrew Boyer, President and CEO, North America Generics; Marc Falkin,
      Senior Vice President, Sales; Anthony Giannone, Executive Director, Sales; Paul Reed,
      Senior Director, Trade Sales and Development; Michael Reed, Executive Director, Trade
      Relations; John Shane, Director, Trade Relations;

   b. Apotex: Jeff Watson, President, Global Generics; Tim Berry, National Account
      Manager; Sam Boulton, Director of National Accounts; Jeffrey Hampton, Senior Vice
      President and General Manager, US and Latin America; Beth Hamilton, Vice President,
      Marketing and Portfolio Strategy, Sales and Marketing; James Van Lieshout, Senior
      Director, Commercial Operations;

   c. Mylan: Joseph Duda, President; Robert Potter, Senior Vice President North America
      National Accounts and Channel Development; Rob O’Neill, Head of Sales; Dave
      Workman, Vice President, Strategic Pricing and Contracts; James Nesta, Vice President
      of Sales;

   d. Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

   e. Sandoz: Peter Goldschmidt, President Sandoz US and Head North America; Armando
      Kellum, Vice President, Sales and Marketing; Kirko Kirkov, Executive Director, Key
      Customers; Dave Picard, Vice President, Biosimilars and Injectables;




                                           - 32 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 34 of 72




   f. Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
      Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
      America Generics; David Marshall, Vice President of Operations; and

   g. Upsher-Smith



NACDS 2014 Regional Chain Conference – (Feb. 2-4, 2014):

   a. Actavis: Paul Reed, Sr. Director, Trade Sales & Development;

   b. Mylan: Gary Tighe, Director National Accounts;

   c. Teva: Teri Coward; Senior Directors Sales & Trade Relations; and

   d. Upsher-Smith: Mike McBride, Vice President, Partner Relations; Michael Muzetras,
      Senior National Account Manager; Mary Rotunno, National Account Manager;



GPhA 2014 Annual Meeting – Orlando, Florida (February 19-21, 2014):

   a.   Actavis;
   b.   Alvogen;
   c.   Amneal;
   d.   Apotex: Jeff Watson, President;
   e.   Aurobindo;
   f.   Breckenridge;
   g.   Dr. Reddy’s;
   h.   Epic;
   i.   Greenstone;
   j.   Heritage;
   k.   Hi-Tech;
   l.   Impax;
   m.   Lupin;
   n.   Mallinckrodt;
   o.   Mylan: Marcie McClintic Coates, VP and Head of Global Regulatory Affairs; Andrea
        Miller, Senior Vice President, Head, Global Complex Products Operations; Tony Mauro,
        President;
   p.   Par;
   q.   Perrigo;
   r.   Sandoz: Carlos Sattler, M.D. Vice President, Clinical Development & Medical Affairs;
   s.   Strides Pharma;
   t.   Sun;
   u.   Taro;
   v.   Teligent (IGI Laboratories);
   w.   Teva: Allan Oberman, President and CEO;


                                            - 33 -
            Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 35 of 72




      x.    Upsher-Smith;
      y.    Versapharm;
      z.    Wockhardt; and
      aa.   Zydus


ECRM’s Annual Retail Pharmacy Efficient Program Planning Session – (February 23-26,
  2014):

      a.    Actavis;
      b.    Akorn;
      c.    Amneal;
      d.    Apotex;
      e.    Ascend;
      f.    Breckenridge;
      g.    Camber;
      h.    Citron;
      i.    Dr. Reddy’s;
      j.    Epic;
      k.    Greenstone;
      l.    Heritage;
      m.    Hi-Tech;
      n.    Lannett;
      o.    Lupin;
      p.    Mallinckrodt;
      q.    Par;
      r.    Perrigo: Tony Polman, National Account Executive; Andrea Felix, National Account
            Executive; Jim Booydegraaf, Associate Director, Marketing; John Wesolowski, Acting
            General Manager, Katie McCormack, National Account Manager;
      s.    Sandoz;
      t.    Sun;
      u.    Taro: Howard Marcus, VP Sales & Marketing; Scott Brick, Manager, National
            Accounts; Elizabeth Guerrero, Director, Corporate Accounts;
      v.    Teligent: Jason Grenfell-Gardner, President and CEO; Shawn McMorrow, National
            Accounts Manager;
      w.    Upsher-Smith;
      x.    West-Ward;
      y.    Wockhardt; and
      z.    Zydus


   ECRM 2014 Hospital, GPO & LTC Pharmaceutical – (February 23-27, 2014):

      a.    Actavis;
      b.    Akorn;
      c.    Apotex;
      d.    Breckenridge;


                                               - 34 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 36 of 72




   e.   Citron;
   f.   Dr. Reddy’s;
   g.   Heritage;
   h.   Lannett;
   i.   Lupin;
   j.   Mylan;
   k.   Par;
   l.   Perrigo;
   m.   Sandoz;
   n.   Sun;
   o.   Teligent;
   p.   Upsher-Smith;
   q.   West-Ward;
   r.   Wockhardt; and
   s.   Zydus


HDMA Sixth Annual CEO Roundtable Fundraiser – New York, New York (April 1, 2014):

   a. Actavis: Andrew Boyer, Senior Vice President, US Generics Sales and Marketing;
      Napolean Clark, Executive Director, US Generics Marketing; Marc Falkin, Vice
      President, Marketing, Pricing, and Contracts; Anthony Giannone, Executive Director,
      Sales; Rick Rogerson, Director, Pricing;

   b. Amneal: Chintu Patel, Co-CEO and Chairman; Chirag Patel, President and Co-
      Chairman

   c. Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Senior Vice
      President, Commercial Operations; James Van Lieshout, Vice President, Sales; Jeff
      Watson, President, US and Canada Commercial;

   d. Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
      Operations;

   e. Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
      Executive Vice President, Sales and Marketing;

   f. Mylan: Joseph Duda, President; Hal Korman, Executive Vice President and Chief
      Operating Officer; Anthony Mauro, Senior Vice President, and President of North
      America; James Nesta, Vice President of Sales; Robert Potter, Senior Vice President,
      North America National Accounts and Channel Development; Joseph Zenkis, Vice
      President, North America Sales and Channel Strategy;

   g. Par;

   h. Perrigo;




                                            - 35 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 37 of 72




   i. Sandoz: Anuj Hasija, Executive Director, Key Accounts; Armando Kellum, Vice
      President, Contracts, Pricing, and Business Analytics; Kirko Kirkov, Executive
      Director, Key Accounts; Scott Smith, Vice President, Commercial Operations;

   j. Taro;

   k. Teva: Maureen Cavanaugh, Senior Vice President, Sales and Marketing; Christopher
      Doerr, Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President, US Trade
      Relations, Specialty Medicines; David Rekenthaler, Generic Sales; and

   l. Upsher-Smith.



NACDS 2014 Annual Meeting – Scottsdale, Arizona (April 26-29, 2014):

   a. Actavis: Andrew Boyer, President and CEO, North America Generics; Marc Falkin,
      Vice President of Purchasing; Sigurdur Olafsson, President; Paul Reed, Senior Director
      of Trade and Sales Development; Robert Stewart, Chief Operating Officer; Paul Bisaro,
      Board Member; Jean-Guy Goulet, Regional President, Canada Generics; Michael Reed,
      Executive Director, Trade Relations; John Shane, Director, Trade Relations;

   b. Apotex: Jeff Watson, President, Global Generics; Sam Boulton, Director of National
      Accounts; Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice President
      and General Manager, US and Latin America; David Kohler, Vice President and General
      Manager; Corey Anquetil, Director, Strategic Sales North America; Buddy Bertucci,
      Vice President, Institutional Sales; Beth Hamilton, Vice President, Marketing and
      Portfolio Strategy, Sales and Marketing; James Van Lieshout, Sr. Director, Commercial
      Operations; Peter Hardwick, Senior Vice President, Sales and Marketing, Canada;

   c. Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
      & Chairman; Shannon Rivero, Vice President, Pricing & Analytics; Stephen Rutledge,
      Vice President, Sales;

   d. Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
      Operations;

   e. Camber: Brett Barczak, Director, Corporate Accounts; Kon Ostaficiuk, President;

   f. Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
      Executive Vice President, Sales and Marketing;

   g. Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
      Head, National Accounts, North America Generics; Jinping McCormick, Vice President
      Rx Marketing, US Generics; Michael Allen, Vice President and Head, Rx Products,
      North America Generics; Milan Kalawadia, Vice President, OTC Division;




                                            - 36 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 38 of 72




h. G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Aaron
   Greenblatt, Chief Executive Officer; Kurt Orlofski, President & Chief Operating Officer;

i. Glenmark: Jim Brown, Vice President of Sales; James Grauso, Executive Vice
   President, North America Sales;

j. Greenstone: James Cannon, General Manager; Jill Nailor, Sr. Director Sales and
   National Accounts;

k. Heritage: Jeffrey Glazer, CEO;

l. Impax: Doug Boothe, President Generics Division;

m. Lannett;

n. Lupin: Dave Berthold, SVP, Generics; Robert Hoffman, EVP, U.S. Generics; Paul
   McGarty, President;

o. Mallinckrodt: Ginger Collier, Senior Director, Marketing; Walk Kaczmarek, Chief
   Operating Officer; Kian Kazemi, Vice President, Sales; Todd Killian, VP, Global Market
   Access; Scott Parker, Director of Trade, Brand Pharmaceuticals; Jane Williams, Vice
   President-Sales;

p. Mylan: Joseph Duda, President; Anthony Mauro, Chief Commercial Officer; James
   Nesta, Vice President of Sales; Hal Korman, Executive Vice President and Chief
   Operating Officer; Robert Potter, Senior Vice President, North America and Channel
   Development; Rob O’Neill, Head of Sales; John Munson, Vice President Global
   Accounts Mylan;

q. Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Renee Kenney,
   Senior Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas, National
   Account Director, Trade; Michael Altamuro, Vice President, Marketing and Business
   Analytics; Antonio Pera, Chief Commercial Officer;

r. Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
   Kapral, Senior Vice President, Consumer Healthcare Sales; Mark Walin, Vice President,
   Consumer Healthcare Sales; John Wesolowski, Acting General Manager; Andy
   Kjellberg, Vice President, Consumer Healthcare Sales; Jeff Needham, Executive Vice
   President and General Manager, Consumer Healthcare; Tony Polman, National Account
   Executive;

s. Sandoz: Peter Goldschmidt, President Sandoz, US and Head, North America; Steven
   Greenstein, Director, Key Customers; Anuj Hasija, Executive Director Key Customers;
   Armando Kellum, Vice President, Sales and Marketing; Kirko Kirkov, Executive
   Director, Key Customers; Scott Smith, Vice President Sales and Marketing; Dave Picard,
   Vice President, Biosimilars and Injectables; Claude Dupuis, Director of Corporate
   Accounts Ontario and Western Canada; Jacquelin Gagnon, Vice President, Sales and
   Marketing, Canada; Michel Rubidoux, President and General Manager, Canada;


                                         - 37 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 39 of 72




   t. Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Steve Smith, Senior
      Director of Sales; Steven Goodman, Director Marketing, Generics;

   u. Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
      Commercial Officer Generic RX, OTC, US and Canada; Alex Likvornik, Senior
      Director, Strategic Pricing and Marketing; Elizabeth Ivey, Vice President, Sales and
      Marketing;

   v. Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
      America Generics; Allan Oberman, President and CEO Teva Americas Generics; Theresa
      Coward, Senior Director, National Sales; Christopher Doerr, Director, Trade Operations;
      David Rekenthaler, Vice President Sales, US Generics; Christine Baeder, Senior
      Director, Customer Operations; Jeffrey Herzfeld, Senior Vice President US Specialty
      Medicines; David Marshall, Vice President of Operations; Michael Reid, Vice President,
      Corporate and Retail Sales; Michael Sine, Director, Corporate Account Group; Douglas
      Sommerville, Senior Vice President and General Manager, Canada;

   w. Upsher-Smith;

   x. Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
      Director of National Accounts; Tricia Green, Senior Brand Manager; Jona Mancuso,
      Brand Manager; John Reed, Director, Marketing; Sultana Kazanas, National Account
      Manager;

   y. Versapharm: Jim Josway, Vice President, Sales; Stephen McCune, Chief Sales &
      Marketing Officer;

   z. Wockhardt: Michael Craney, President of Sales & Marketing; and

   aa. Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
       Vice President, Sales; Scott Goldy, Director, National Account; Kevin Green, Vice
       President, National Accounts



MMCAP 2014 National Member Conference – Bloomington, Minnesota (May 12-15, 2014):

   a. Actavis: Mark Blitman, Executive Director of Sales for Government Markets;
   b. Apotex: Bob Simmons, National Account Director;
   c. Aurobindo;
   d. Breckenridge: Scott Cohon, National Accounts Director;
   e. Heritage: Anne Sather, National Account Manager;
   f. Lannett: Tracy Sullivan, National Account Manager;
   g. Mylan: Janet Bell, Director, National Accounts;
   h. Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
      National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
      President, National Accounts;
   i. Perrigo: Pete Hakenstad, National Account Manager;


                                            - 38 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 40 of 72




   j.   Sandoz;
   k.   Teva: Nick Gerebi, National Account Manager;
   l.   Upsher-Smith: Michelle Brassington, Regional Account Manager; and
   m.   West-Ward: Mark Boudreau, Executive Director of National Sales.


HDMA 2014 Business and Leadership Conference – JW Marriott Desert Ridge, Phoenix,
Arizona (June 1-4, 2014):

   a. Actavis: Maureen Barrett, Director of National Accounts; Marc Falkin, Vice President of
      Purchasing; John Fallon, Director of National Accounts; Anthony Giannone, National
      Accounts Director; Andrew Boyer, Senior Vice President, Generic Sales and Marketing;
      Richard Rogerson, Executive Director Pricing and Business Analytics;

   b. Akorn/Hi-Tech: Jonathan Kafer, Senior Director;

   c. Alvogen: William Hill, EVP, US Commercial Operations

   d. Amneal: Marty Ross, Vice President, Sales Operations; Stephen Rutledge, Vice
      President, Sales;

   e. Apotex: Bob Simmons, National Account Director; Jeffrey Hampton, Vice President,
      Commercial Operations; Beth Hamilton, National Sales Director; Tina Kaus, National
      Accounts Director; James Van Lieshout, Vice President, Sales; David Rekenthaler,
      National Accounts Director; Jane Williams, Vice President Specialty Generic Sales;

   f. Aurobindo: Julie Faria, Senior Manager, Sales;

   g. Camber: Brett Barczak, Director, Corpporate Accounts

   h. Citron: Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President,
      Sales and Marketing;

   i. Dr. Reddy’s: Chris Costa, Vice President of Sales; Mike Allen, Vice President and Head,
      Rx Generics; Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
      Director of Purchasing; Katherine Neeley, Associate Director; Gunjan Patel, Sales
      Analyst;

   j. Glenmark: Christopher Bihari, Director National Accounts;

   k. Greenstone: Lori LaMattina, Manager, Sales and Marketing; Robin Strzeminski,
      National Account Director; Gregory Williams, National Account Director;

   l. Heritage: Anne Sather, National Account Manager; Neal O’Mara, National Accounts
      Manager; Jeffrey Glazer, Chairman and CEO; Jason Malek, Senior Vice President,
      Commercial Operations; Matthew Edelson, Associate Director, National Accounts;

   m. Impax: Skalski; Darnell; Ball;


                                            - 39 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 41 of 72




n. Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
   National Accounts; Grace Wilks, Director Sales and Marketing; Justin McManus,
   Director, National Accounts and Sales; Lauren Carotenuto, National Account
   Representative;

o. Lupin: Dave Berthold, VP, Sales, U.S. Generics; David Shirkey, National Accounts
   Director; Lauren Walten, National Account Manager; Kevin Walker, National Accounts
   Manager;

p. Mallinckrodt: Steven Becker, National Account Director; Lisa Cardetti, Director of Key
   Accounts; Walter Kaczmarek, Vice President, General Manager Specialty Generics; Kian
   Kazemi, Director, Retail National Accounts - Specialty Generics; Scott D. Parker,
   Director of Trade; Kevin D. Vorderstrasse, Senior Product Manager; Jane Williams, Vice
   President, Sales – Specialty Generics;

q. Mylan: Richard Isaac, Senior Manager, Strategic Accounts; Joseph Duda, President;
   Edgar Escoto, National Accounts Director; James Nesta, Vice President of Sales; Lance
   Wyatt, National Accounts Director; Michael Aigner, Director, National Accounts; John
   Baranick, Director of Trade Relations; Joseph Zenkus, Vice President, North America
   Sales and Channel Strategy; Frank Mullery, Senior Director and Controller; Todd
   Bebout, Vice President, North America Supply Chain Management; Janet Bell, Director,
   National Accounts; Steven Krinke, National Account Manager; Robert O’Neill, Head of
   Sales Generic North America; Sean Reilly, National Account Manager; John Shane,
   Trade Relations; Erik Williams, Vice President North America Pricing and Contracts;

r. Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
   National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
   President, National Accounts; Brent Bumpas, National Account Executive; Lisa Walker,
   Associate Director; Michael Reiney, Vice President, Sales; Charles “Trey” Propst, Vice
   President, National Accounts; Warren Pefley, Director, National Accounts;

s. Sandoz: Lisa Badura, Director, National Accounts Sales; Anuj Hasija, Key Account
   Executive Director; Kirko Kirkov, Key Account Executive Director; Ryan Alan,
   Associate Director, National Accounts; Sean Walsh, Key Account Manager; James
   Hendricks, Key Account Executive Director; Della Lubke, Director, National Accounts;
   David Picard, Vice President, Generic Sales; Christopher Bihari, Director, National
   Sales; Steve Greenstein, Director, National Accounts;

t. Sun: Daniel Schober, Associate Vice President, Trade Sales; Scott Littlefield, Trade
   Director, National Account Executive; Steven Smith, Senior Director of Sales; Susan
   Knoblauch, Senior Manager, Sales;

u. Taro: Anand Shah, Associate Director Sales Operations;

v. Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
   Director; Christopher Doerr, Director, Trade Operations; Daniel Driscoll, Vice President
   Institutional Sales and Marketing; Jeffrey Herzfeld, Senior Vice President; Jeff McClard,
   Senior Director, National Accounts; Jessica Peters, Director, National Accounts; Teri


                                          - 40 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 42 of 72




      Sherman, National Accounts Director; Cassie Dunrud, Associate Director; David
      Rekenthaler, Vice President, Sales, US Generics; Marc Falkin, Vice President,
      Marketing, Pricing, and Contract Operations; Nisha Patel, Director; Nick Gerebi,
      Director National Accounts;

   w. Upsher-Smith: JoAnn Gaio, Sr. National Account Manager, Trade; Scott Hussey, Senior
      Vice President, Global Sales; Jim Maahs, Sr. Director; Michael (Mike) McBride,
      Associate Vice President, Partner Relations; Mike Muzetras, Senior National Accounts
      Manager; Doug Zitnak, National Accounts Senior Director – Trade;

   x. Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen, National
      Account Director; Todd LaRue, Vice President of Sales, U.S.; Barbara Purcell, Executive
      Director, Global Generics Sales & Marketing;

   y. West-Ward: Mark Boudreau, Executive Director of National Sales; Jeff Ruhland,
      Associate Manager, Supply Chain and Warehouse; Joseph Ruhmel, National Account
      Director; Steven Snyder, National Account Director;

   z. Wockhardt: Karen Andrews, Director of Sales; Scott Koenig, Associate Vice President,
      Retail Generics; and

   aa. Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
       Manager; Marc Kikuchi, Senior Vice President, Global Generics; Maria McManus,
       Corporate Account Manager; Jodi Weber, Corporate Account Manager; Louis Pastor,
       Senior Director, Trade Operations.



GPhA CMC Workshop – Bethesda North Marriott Hotel, Bethesda, Maryland (June 3-4,
2014):

   a. Actavis;
   b. Apotex: Pradeep Sanghvi, Executive Vice President, Global R&D; Kiran Krishnan, Vice
      President, Regulatory Affairs; Chetan Doshi, Director of Formulation Development -
      Solid Dose;
   c. Dr. Reddy’s;
   d. Fougera;
   e. Glenmark;
   f. Heritage;
   g. Hi-Tech;
   h. Impax: Marcy Macdonald, Vice President Regulatory Affairs;
   i. Lannett;
   j. Lupin;
   k. Morton Grove;
   l. Mylan: Dan Snider, Vice President Morgantown RD;
   m. Par;
   n. Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
   o. Sandoz;


                                            - 41 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 43 of 72




   p. Sun;
   q. Taro: Scott Tomsky, Vice President, Generic Regulatory Affairs, North America; Siva
      Vaithiyalingam, Director, Regulatory Affairs;
   r. Teligent (IGI Laboratories);
   s. Teva: Scott Tomsky, Generic Regulatory Affairs, North America; Siva Vaithiyalingam,
      Director, Regulatory Affairs;
   t. Upsher-Smith; and,
   u. Zydus


NACDS 2014 Total Store Expo – Boston Convention Center, Boston, Massachusetts (August 23-
26, 2014):

   a. Actavis: Andrew Boyer, President and CEO, North America Generics; David Buchan,
      Executive Vice President Commercial, North America Generics and International;
      Napolean Clark, Vice President of Marketing; Ashley Delponte, Manager, Trade
      Marketing, Sales and Marketing; Michael Dorsey, Director of National Accounts; Marc
      Falkin, Vice President of Purchasing; Megan Gorman, Senior Marketing Manager; Rob
      Hooper, Senior Marketing Manager; Randy Hurst, Senior Vice President and General
      Manager; Christina Koleto, Manager, Pricing Senior; Maureen Meehan; Director
      National Accounts; Paul Reed, Senior Director, Trade Sales and Development; Richard
      Rogerson, Senior Director New Products, Business Analytics and Systems; Violet
      Saakyan, Marketing Manager; Eric Schultz, Senior Marketing Manager; Cindy Stevens,
      Director of National Accounts; Nancy Baran, Director, Customer Relations; Christopher
      Boland, Manager, Pharmacy Innovation; Kathleen Conlon, Director, Contract
      Administration; Mark Devlin, Senior Vice President, Managed Markets; Anthony
      Giannone, Executive Director, Sales; Christine Maiolo, Associate Director, Sales
      Operations; David Myers, Senior Manager, Products and Communications; Kaminie
      Persuad, Sales Coordinator; Michael Reed, Executive Director, Trade Relations; John
      Sheehan, Director, OTC; Allan Slavsky, Sales Consultant;

   b. Akorn/Hi-Tech: Ed Berrios, VP, Sales and Marketing - Hi-Tech Pharmacal Co., Inc.;
      Michael Corley, VP, National Accounts; Thomas Kronovich, VP, National Accounts;
      Bruce Kutinsky, Chief Operating Officer; Mick McCanna, Executive Director of
      National Accounts; Raj Rai Chief, Executive Officer; John Sabat, Senior Vice President
      of National Accounts; M. Tranter, National Accounts Manager, Sales & Marketing;

   c. Apotex: Carlo Berardi, Sales; Tim Berry, National Account Manager; Gwen Copeland,
      National Accounts Manager; John Crawford, National Account Director; Sam Boulton,
      Director of National Accounts; Jeffrey Hampton, Senior Vice President and General
      Manager, US and Latin America; David Kohler, Vice President and General Manager;
      Doug Kinna, Sales; Chirag Patel, Marketing Director, National Accounts; Debbie Veira,
      National Account Manager; Beth Hamilton, Vice President, Marketing and Portfolio
      Strategy, Sales and Marketing; Tina Kaus, National Account Director; James Van
      Lieshout, Senior Director, Commercial Operations; Christina De Lima, Marketing
      Analyst;       Jacquelyn     Epstein,       Tradeshow      Coordinator; Chirag Patel;
      Director, Marketing; Corey Anquetil; Director, Strategic Sales;


                                            - 42 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 44 of 72




d. Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
   Vice President, Sales; Ron Liu; Jeffrey Rumler, Executive Vice President, Sales and
   Marketing; David Thang;

e. Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
   Hardin, National Accounts Manager; Liz Koprowski, National Account Manager; Allen
   Lowther, Director of Pricing; Jim Luce, Executive Vice President, Sales & Marketing;
   Brown Massey, Director, Sales; June Parker, National Accounts Director; Chirag Patel,
   Co-CEO & Chairman; Chintu Patel, CEO & Co-Chairman; Becky Reece, Event
   Coordinator, Shannon Rivero, Vice President, Pricing & Analytics, Stephen Rutledge,
   Vice President, Sales; Kammi Wilson, Marketing Manager;

f. Aurobindo: Robert Cunard, CEO; Tim Gustafson, Director, National Accounts; Jon
   Kerr, Director, National Accounts; Paul McMahon, Senior Director, Commercial
   Operations; Ramprasad Reddy, Chairman Aurobindo Pharma Ltd.;

g. Camber: Briggs Arrington; Brett Barczak, Director, Corporate Accounts; Megan Becker,
   Marketing Manager; Kirk Hessels, Director of Marketing; Rich Matchett, Director, Sales;
   Victor Mazzacone, VP Sales; Stu Messinger, Director of National Accounts; Kon
   Ostaficiuk, President; Dan Piergies, Director, Sales Operation; Amanda Rebnicky; Laura
   Ricardo, Director of Corporate Accounts; Pete Romer, Director of National Accounts;
   John Segura, VP, Marketing & Operations; Clayton Smith, Account Manager; Robert
   Weinstein;

h. Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
   Executive Vice President, Sales and Marketing;

i. Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
   Head, National Accounts, North America Generics; Jinping McCormick, Vice President
   Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry Knupp,
   Director of National Accounts; Umang Vohra, Executive Vice President and Head of
   North America Generics; Jake Austin, Director National Accounts; Stephanie Jomisko,
   Director, Contracts and Finance; Jeff Jorgenson, Director OTC National Accounts;

j. Epic: Ashok Nigalaye, Chairman & CEO; Angelo Mike Lupo, VP, Sales & Marketing;

k. G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Lauren
   Connolly, National Account Manager; Aaron Greenblatt, Chief Executive Officer; Kevin
   Knarr, Vice President, Sales & Marketing; Kurt Orlofski, President & Chief Operating
   Officer; Michelle Sisco, Sales Analyst;

l. Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales and
   Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin, Director, Sales;
   Robert Matsuk, President, North America; James Grauso, Executive Vice President,
   North America Commercial Operations; Matt Van Allen, Senior Director, Commercial
   Operations;




                                         - 43 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 45 of 72




m. Greenstone: James Cannon, General Manager; Christopher Kutyla, Senior Director,
   Business Alliances Team; Lori La Mattina, Sales Operations Manager; Jill Nailor, Sr.
   Director Sales and National Accounts; Thomas Nassif, Senior Manager, Marketing &
   Strategy; Robin Strzeminksi, National Account Director; Kevin Valade, National
   Account Director; Greg Williams, Director, National Accounts;

n. Heritage: Heather Beem, National Accounts Manager, Institutional; Katie Brodowski,
   Associate Director Institutional Sales; Matt Edelson, Senior Director of Sales; Jeffrey
   Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia, Commercial
   Operations; Neal O’Mara, National Accounts Manager; Anne Sather, National Account
   Manager;

o. Impax: Chris Gerber, Director of Pricing and Contracts; Doug Boothe, President
   Generics Division;

p. Lannett: Justin McManus, Director, National Accounts; Kevin Smith, Vice President
   Sales and Marketing; Tracy Sullivan, National Accounts Manager;

q. Lupin: Alicia Evolga, Director of Marketing; Robert Hoffman, EVP, U.S. Generics; Paul
   McGarty, President; Lauren Walten, National Account Manager;

r. Mallinckrodt: Lisa Cardetti, National Account Manager; Ginger Collier, Senior
   Director, Marketing; Ashley Greaving, Senior Event Planning Specialist; Vanessa Harris,
   Sr. Director, Managed Markets and Trade; Walt Kaczmarek, Chief Operating Officer;
   Kian Kazemi, Vice President, Sales; Marc Montgomery, Director of Marketing; Bonnie
   New, National Account Manager; Trudy Nickelson, Dir Key Accts, Generic Sales; Scott
   Parket, Director of Trade, Brand Pharmaceuticals; Jane Williams, Vice President-Sales;

s. Mayne: Stefan Cross: President; Gloria Schmidt, Director of National Accounts; Chris
   Schneider, Executive Vice President, Generic Product Division; Melissa Gardner,
   National Account Executive;

t. Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
   Accounts; Joseph Duda, President; Robert Potter, Senior Vice President, National
   Accounts and Channel Development; Michael Aigner, Director, National Accounts; Gary
   Tighe, National Accounts Director; Lance Wyatt, National Accounts Director; Michael
   Scouvart, Head of Marketing North America; John Baranick, Director, Trade Relations;
   Rameshwan Bhavsar, Manager, Managed Markets; Edgar Escoto, Director, National
   Accounts; Dawna Johnson, Coordinator, Sales and Marketing; Sherry Korczynski, Vice
   President, Epipen Marketing; Stephen Krinke, National Account Manager; James Nesta,
   Vice President, Sales; Heather Paton, Vice President Sales; Sean Reilly, National
   Account Manager; Tom Theiss, Director, Trade Relations; Kathleen Theiss, Manager;

u. Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of National
   Accounts; Gerald Burton, Vice President, National Accounts; Christine Caronna,
   Director, National Accounts; Renee Kenney, Senior Advisor, Generic Sales; Lori
   Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst, Vice President,
   National Accounts; Michael Reiney, Vice President, Sales; Jeremy Tatum, Demand


                                         - 44 -
  Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 46 of 72




   Manager; Antonio Pera, Chief Commercial Officer; Michael Altamuro, Vice President,
   Marketing and Business Analytics; Karen O’Connor, Vice President, National Accounts;
   Warren Pefley, Vice President, Sales and Marketing; Sandra Bayer, Senior Director,
   National Accounts; Kelly Bachmeier, Director, National Accounts; Spike Pannell,
   National Account Manager; Walter Busbee, Director of National Accounts; Darren Hall,
   Director, National Accounts; Brent Bumpas, National Account Director, Trade; Scott
   Littlefield, Trade Director, Kevin O’Brien, Senior Director Payer Markets;

v. Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales; Mark
   Walin, Vice President, Consumer Healthcare Sales; John Wesolowski, Acting General
   Manager; Tom Cotter, Vice President, OTC Marketing; Ori Gutwarg, National Account
   Executive; Pete Haakenstad, National Account Manager; H. James Booydegraaff,
   Associate Director, Marketing; Andy Kjeelberg, Vice President, Consumer Healthcare
   Sales; John Klingenmeyer, Vice President, Consumer Healthcare Sales; Shelley Kocur,
   Senior Director, Service and Customer Supply Chains; Katie McCormack, National
   Account Manager; Richard McWilliams, Senior Vice President and General Manager;
   Kristine Milbocker, Trade Relations Planner; Troy Pelak, Vice President, Consumer
   Healthcare Sales; Tony Polman, National Account Executive; Neal Wilmore, Vice
   President Commercial Operations, Animal Health; Michael Yacullo, Vice President,
   Consumer Healthcare Sales; Tom Zimmerman, Vice President and General Manager; Jon
   Baker, Vice President, Consumer Healthcare Sales; Kelly Gillig, International
   Commercial Operations Manager; Monica Giraldo-Alzate, Assistant Category Manager;
   Kristine Norman, Account Executive; John Shane, Rx Promotional Analyst;

w. Sandoz: Lisa Badura, Director, Key Customers; Christopher Bihari, Director, Key
   Customers; Steven Greenstein, Director, Key Customers; Anuj Hasija, Executive
   Director Key Customers; Armando Kellum, Vice President, Sales and Marketing; Della
   Lubke, National Account Executive; Scott Smith, Vice President Sales and Marketing;
   Arunesh Verma, Executive Director Marketing; Sean Walsh, Director, Key Customers;
   Kenneth Baker, Director, Managed Markets; Deb King, Associate Director, Reverse
   Logistics;

x. Strides: Joseph Davis, CCO; Mohan Devineni, President – Technical; Steve Randazzo,
   Senior Vice President;

y. Sun: Susan Knoblauch, Senior Manager, Sales; Grace Shen, Vice President, Marketing;
   GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Donna Hughes, National
   Account Manager; Steven Smith, Senior Director of Sales; Steven Goodman, Director of
   Generics Marketing; Anand Shah, Director, Strategic Pricing and Marketing; Jolene
   McGalliard, National Account Manager; Wayne Fallis, Director, National Accounts;

z. Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick, Manager,
   National Accounts; Kevin Kriel, Executive Director, Marketing and Business
   Development, US and Canada; Christopher Urbanski, Director, Corporate Accounts;
   Carol Augias, Director, Customer Service; Kirk Edelman, Director, Customer Logistics;
   Alex Likvornik, Senior Director, Strategic Pricing and Marketing; Michael Perfetto,
   Chief Commercial Officer Generic Rx OTC;


                                        - 45 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 47 of 72




   aa. Teva: David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior Vice
       President and Chief Operating Office, North America Generics; Kevin Galowina, Head
       of Marketing Operations; Jessica Peters, Manager of Corporate Accounts; Nisha Patel,
       Director of National Accounts; Jocelyn Baker, Director, National Accounts; Jennifer
       Chang, Director, Marketing; Theresa Coward, Senior Director Sales and Trade Relations;
       Dan Driscoll, Vice President Institutional Sales and Marketing; Cassie Dunrud, Associate
       Director, National Accounts; Kayla Kelnhofer, National Account Executive; Tim
       McFadden, Vice President, Marketing; Christine Baeder, Senior Vice President,
       Customer and Marketing Operations; Bryan Bart, Product Manager; Christopher Doerr,
       Senior Director, Trade Operations; Jason Grossman, Associate Director; Jennifer King,
       Director, New Product Marketing; Jason Nagel, Associate Director; Michelle Osmian,
       Senior Director Customer Service; John Wodarczyk, Director, Customer Operations;

   bb. Upsher-Smith;

   cc. Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen,
       National Account Director; Laizer Kornwasser, EVP & Company Group Chairman; Todd
       LaRue, Vice President of Sales, U.S.; Brian Phillips, Senior Director of Sales; Barbara
       Purcell, VP US Generics Sales & Marketing; Elva Ramsaran, National Account Director,
       John Reed , Director, Marketing, Cerave; Natalie Rush, Director, Trade Relations; Steve
       Saxheli, Director, National Accounts;

   dd. Versapharm: Tara Davis, Pricing, Contracts & Sales Analyst; Jim Josway, Vice
       President, Sales; Stephen McCune, Chief Sales & Marketing Officer;

   ee. West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
       Marketing Manager; Joel Rosenstack, Senior Director, Marketing; Elizabeth Guerrero,
       Director, National Accounts; Paul Markowitz, Director, National Accounts; Doug Statler,
       Senior Director, Head of Sales; Tom Ross, Managed Care Account Manager;

   ff. Wockhardt: Karen Andrus, Director of Sales; Michael Craney, President of Sales &
       Marketing; Sunil Khera, President-The Americas, Japan & Emerging Markets; Scott
       Koenig, Vice President Sales and Marketing, Generics; Joe Niemi, Manager, National
       Accounts; Bob Watson, Vice President, National Accounts; and

   gg. Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
       President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
       Operating Officer and Executive Director; Elizabeth Purcell, Senior Director, Marketing
       and Portfolio Management; Joseph Renner, President and Chief Executive Officer; Kristy
       Ronco, Vice President, Sales; Maria Bianco-Falcone, Senior Director Contracting.



LogiPha Supply Chain Conference – Princeton, New Jersey (September 16-18, 2014):

   a. Actavis: Wayne Swanton, Senior Vice President Manufacturing and Supply Chain; Priya
      Gopal, Associate Director, Strategic Planning;



                                            - 46 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 48 of 72




   b. Perrigo: Stuart Glickman, Executive Director Global Logistics;

   c. Sandoz: Davis Mason, Serialization Global Support Lead; Dorris Michele, Director of
      Supply Chain; Hillel West, Director of Supply Chain; and

   d. Teva.



HDMA 2014 Annual Board and Membership Meeting – Montage, Laguna Beach, California
(September 27 – October 1, 2014):

   a. Actavis: Marc Falkin, Vice President, Marketing, Pricing and Contracts; Andrew Boyer,
      Senior Vice President, Generic Sales and Marketing;

   b. Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
      Vice President Sales;

   c. Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Sales-Retail Division;
      David Rekenthaler, Vice President, US Generic Sales;

   d. Mallinckrodt: Kaczmarek Walter, President, Multi-Source Pharmaceuticals; Jane
      Williams, Vice President, Sales – Specialty Generics;

   e. Mylan: John Poulin, Senior Vice President, North America National Accounts, James
      Nesta, Vice President of Sales;

   f. Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christopher
      Doerr, Director, Trade Operations; David Rekenthaler, Vice President Sales, US
      Generics; Christine Baeder, Senior Director, Customer Operations; and

   g. Zydus: Marc Kikuchi, Senior Vice President, Global Generic Sourcing.



GPhA Fall Technical Conference – Bethesda, Maryland (October 27-29, 2014):

   a.   Actavis: Michael Kimball, Executive Director, Transdermal Development;
   b.   Alvogen;
   c.   Amneal;
   d.   Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
   e.   Aurobindo;
   f.   Breckenridge;
   g.   Citron;
   h.   Dr. Reddy’s;
   i.   Fougera;
   j.   Glenmark;


                                            - 47 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 49 of 72




   k. Heritage;
   l. Impax: Marcy Macdonald, Vice President Regulatory Affairs;
   m. Lannett;
   n. Lupin;
   o. Mallinckrodt;
   p. Mylan: Marcie McClintic Coates, Vice President and Head of Global Regulatory Affairs;
   q. Par;
   r. Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
   s. Sandoz;
   t. Strides;
   u. Sun;
   v. Taro;
   w. Teligent (IGI Laboratories);
   x. Teva: Scott Tomsky, Generic Regulatory Affairs, North America;
   y. UDL (Mylan Institutional);
   z. Upsher-Smith;
   aa. Versapharm;
   bb. West-Ward;
   cc. Wockhardt; and
   dd. Zydus


NACDS 2014 Week in New York – New York, New York (December 1, 2014):

   a.   Actavis;
   b.   Apotex;
   c.   Mylan;
   d.   Perrigo;
   e.   Sandoz;
   f.   Teva; and
   g.   West-Ward


NACDS 2014 Foundation and Reception Dinner – New York, New York (December 3, 2014):

   a. Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Brent
      Saunders, President, CEO and Chairman; Mark Devlin, Senior Vice President, Managed
      Markets; Paul Reed, Senior Director, Trade Sales and Development; Michael Reed,
      Executive Director, Trade Relations;

   b. Apotex: James Van Lieshout, Vice President Sales and Senior Director, Commercial
      Operations; Tim Berry, National Account Manager; Sam Boulton, Director, National
      Accounts; James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President and
      General Manager;



                                            - 48 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 50 of 72




   c. Mylan: Anthony Mauro, Chief Commercial Officer; Robert Potter, Senior Vice President
      North America National Accounts and Channel Development; Edgar Escoto, Director,
      National Accounts; Michael Aigner, Director National Accounts;

   d. Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

   e. Sandoz: Armando Kellum, Vice President, Sales and Marketing; Scott Smith, Vice
      President, Sales and Marketing;

   f. Valeant: Todd LaRue; VP of Sales, US;

   g. Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
      Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
      America Generics; Jessica Peters, Director National Accounts; Christine Baeder, Senior
      Director, Customer Operations; and

   h. Upsher-Smith



NACDS 2015 Regional Chain Conference – (February 1-3, 2015):

   a. Actavis; and
   b. Mylan


GPhA 2015 Annual Meeting – Fontainebleau Miami Beach, Miami, Florida (February 9-11,
2015):

   a. Actavis;
   b. Akorn;
   c. Alvogen;
   d. Amneal;
   e. Apotex: Jeff Watson, President;
   f. Aurobindo;
   g. Breckenridge;
   h. Camber;
   i. Dr. Reddy’s;
   j. Epic;
   k. Glenmark;
   l. Greenstone;
   m. Heritage;
   n. Impax;
   o. Lupin;
   p. Mallinckrodt;
   q. Mylan: Rajiv Malik, President; Deborah Autor, Senior Vice President, Strategic Global
      Quality & Regulatory Policy;
   r. Par;


                                            - 49 -
         Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 51 of 72




   s.    Perrigo: Joseph Papa, President, Chief Executive Officer and Chairman;
   t.    Sandoz;
   u.    Taro;
   v.    Teligent (IGI Laboratories);
   w.    Teva: Sigurdur Olafsson, President and Chief Executive Officer, Global Generic
         Medicines Group; Brian Rubenstein, Executive Counsel;
   x.    Upsher-Smith;
   y.    West-Ward;
   z.    Wockhardt; and
   aa.   Zydus


HCSCA National Pharmacy Forum – Marriott Waterside Hotel and Marina, Tampa, Florida
(February 16-18, 2015):

   a. Actavis: John Fallon, Executive Director of Sales;

   b. Breckenridge: David Giering, Marketing and Trade Relations Manager;

   c. Mylan: Lee Rosencrance, District Manager; Martin Wingerter, Director of National
      Accounts; Janet Bell, Director of National Accounts; Mark Pittenger, Senior Director of
      National Accounts; Cam Bivens, Director of National Accounts; Heather Paton, Vice
      President, Institutional Sales;

   d. Taro;

   e. Teva: Brad Bradford, Director of National Accounts; Jeff McClard, Senior Director of
      National Accounts; Nick Gerebi, Director of National Accounts; and

   f. West-Ward: Neal Gervais, National Account Director; Joseph Schrick, Director,
      National Accounts; Anthony Massaro, Associate Product Manager; Mark Zampella,
      Director, National Accounts; Brad Bradford, Director of National Accounts.



HDMA 2015 Annual CEO Roundtable Fundraiser – New York, New York (April 14, 2015)

   a. Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Anthony
      Giannone, Executive Director, Sales;

   b. Amneal;

   c. Apotex: Beth Hamilton, Vice President, Sales & Marketing; Jeffrey Hampton, Senior
      Vice President, Commercial Operations; Jeff Watson, President Global Generics;

   d. Dr. Reddy’s: Mike Allen, Vice President & Head, Rx Generics; Victor Borelli, Senior
      Director, Head of National Accounts Rx Generics; Jinping McCormick, Senior Director,


                                            - 50 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 52 of 72




      Generic Rx Marketing, North America; Umang Vohra, Executive Vice President and
      Head North America Generics;

   e. Mallinckrodt;

   f. Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
      Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, Head of Mylan
      Pharmaceuticals and Canada; Chrys Kokino, Head of Global Biologics Commercial;
      Frank Mullery, Head of Commercial Finance; James Nesta, Vice President Sales; David
      Workman, Vice President Strategic Pricing;

   g. Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon Holden,
      Vice President of Sales; Paul Campanelli, CEO; Terry Coughlin, Chief Operating
      Officer; Steve Mock, Corporate Affairs; Joel Morales, Vice President Finance; Antonio
      Pera, Chief Commercial Officer; Brandon Rockwell, Executive Director, Business;

   h. Sandoz: Anuj Hasija, Executive Director, Key Accounts; Victor Moreire, Director
      Contracts and Analytics; Ted Slack, Senior Director, US Managed Markets, Robert
      Spina, Vice President, Pricing; and

   i. Sun;

   j. Teva: Christine Baeder, Vice President, Customer Operations; Maureen Cavanaugh,
      Chief Operating Officer; Christopher Doerr, Senior Director, Trade Operations; Jeffrey
      Herzfeld, Senior Vice President, US Specialty Medicines Trade Relations; Adam Levitt,
      Senior Vice President, Global Commercial Operations.

   k. Zydus: Kevin Green, Sr. Director of Sales; Kristy Ronco, Vice President, Sales



HDMA 2015 Center for Healthcare Supply Chain Research Board of Directors Meeting –
(April 14, 2015)

   a. Mylan; and

   b. Teva



NACDS 2015 Annual Meeting – The Breakers, Palm Beach, Florida (April 25-28, 2015):

   a. Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Robert
      Stewart, Chief Operating Officer; Paul Bisaro, Board Member; Jean-Guy Goulet,
      Regional President, Canada Generics; Michael Reed, Executive Director, Trade
      Relations; Daniel Motto, Senior Vice President, Global Business Development; Sanjiv
      Patel, Chief Vice President, Allergan Global Strategic Market; Brent Saunders, President


                                            - 51 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 53 of 72




   and CEO; Mark Devlin, Senior Vice President, Managed Markets; William Meury,
   Executive Vice President Branded Pharmaceuticals; Paul Reed, Senior Director, Trade
   Sales and Development;

b. Akorn: Rai Raj, CEO; Bruce Kutinsky, COO;

c. Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
   & Chairman; Stephen Rutledge, Vice President, Sales;

d. Apotex: Corey Anquetil, Director Strategic Sales, North America; Sam Boulton,
   Director, National Accounts; Beth Hamilton, Vice President, Marketing and Portfolio
   Strategy, Sales and Marketing; David Kohler, Vice President and General Manager;
   Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice President and General
   Manager; Peter Hardwick, Senior Vice President, Sales and Marketing; Steven
   Lydeamore, President, Global Specialty Pharma; Eric Organ, Vice President,
   Commercial Operations; James Van Lieshout, Vice President, Market Access; Jeff
   Watson, Global Generics;

e. Aurobindo;

f. Camber: Brett Barczak, Director, Corporate Accounts; Victor Mazzacone, VP Sales;
   Kon Ostaficiuk, President;

g. Citron;

h. Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
   America Generics; Jinping McCormick, Vice President Rx Marketing, US Generics;
   Michael Allen, Vice President, Global Pharmaceutical Sourcing; Milan Kalawadia, Vice
   President, Head of US OTC Division;

i. G&W Laboratories: Darren Atkins; VP Business Development & Alliance
   Management; Erika Baylor; Vice President, Sales & Marketing; Aaron Greenblatt; Chief
   Executive Officer; Kurt Orlofski; President & Chief Operating Officer;

j. Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
   President;

k. Greenstone: Jill Nailor, Sr. Director Sales and National Accounts; John Ocejo, Senior
   Director, Customer Support Services;

l. Impax: Doug Boothe, President Generics Division;

m. Mallinckrodt: Walk Kaczmarek, Chief Operating Officer; Kian Kazemi, Vice President,
   Sales; Marc Montgomery, Director of Marketing;

n. Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
   Development; Rob O’Neill, Head of Sales; Anthony Mauro, Chief Commercial Officer;



                                         - 52 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 54 of 72




   Robert Tighe, National Accounts Director; John Munson, Vice President Global
   Accounts; James Nesta, Vice President, Sales;

o. Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon Holden,
   Vice President of Sales; Antonio Pera, Chief Commercial Officer;

p. Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
   Kapral, Senior Vice President, Consumer Healthcare Sales; Mark Walin, Vice President,
   Consumer Healthcare Sales; John Wesolowski, Acting General Manager; Andy
   Kjellberg, Vice President, Consumer Healthcare Sales; Jeff Needham, Executive Vice
   President and General Manager, Consumer Healthcare; Colter Van Stedum, Vice
   President Rx Strategic Business Alliances, Corporate Development; Michael Yacullo,
   Vice President, Consumer Healthcare Sales;

q. Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America;
   Armando Kellum, Vice President, Sales and Marketing; Scott Smith, Vice President,
   Sales and Marketing; Arunesh Verma, Executive Director, Marketing; Anuj Hasija,
   Executive Director, Key Accounts; Kirko Kirkov, Executive Director, Key Customers;
   Gregory Oakes, Vice President and Head, Biopharmaceuticals; Marco Polizzi, Head,
   Institutional Sales and Marketing;

r. Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic Pricing and
   Marketing; Dan Schober, Vice President, Trade Sales;

s. Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
   Commercial Officer, Generics RX, OTC US and Canada;

t. Teva: Christine Baeder, Senior Vice President, Customer and Marketing Operations;
   Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North America
   Generics; Theresa Coward, Senior Director Sales and Trade Relations; Christopher
   Doerr, Senior Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President US
   Specialty Medicines; Michael Sine, Director, Corporate Account Group; Douglas
   Sommerville, Senior Vice President and General Manager, Teva Canada; Adam Levitt,
   Senior Vice President, Commercial Operations; Brenden O’Grady, President and CEO,
   North America; Michael Reid, Vice President, Corporate and Retail Sales;

u. Valeant: Thomas Allison; Senior Director of National Accounts; Dean Cowen; National
   Account Director; Laizer Kornwasser; EVP & Company Group Chairman; Todd LaRue;
   Vice President of Sales, U.S.; Brian Phillips; Senior Director of Sales; Barbara Purcell;
   VP US Generics Sales & Marketing;

v. West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Doug Statler, Senior
   Director, Head of Sales; Joel Rosenstack, Senior Director, Marketing;

w. Wockhardt: Michael Craney, President, Sales & Marketing; Sunil Khera, President, The
   Americas, Japan, and Emerging Markets; and




                                          - 53 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 55 of 72




   x. Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
      Manager; Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
      Vice President, Sales.



HDMA 2015 Business and Leadership Conference – San Antonio, Texas (June 7-10, 2015):

   a. Actavis: Andrew Boyer, Sr. VP Generic Sales and Marketing; Marc Falkin, VP
      Marketing, Pricing and Contracts; Anthony Giannone, Exec. Director Sales; Brandon
      Miller, Exec. Director, Trade Relations; Michael Reed, Director, National Trade
      Accounts;

   b. Apotex: Sam Boulton, Director National Account; John Crawford, Director National
      Account; Beth Hamilton, VP Sales & Marketing; Jeff Hampton, Sr. VP, Commercial
      Operations; Tina Kaus, Director National Account; Erin Organ, Director, Commercial
      Operations; Jim Van Lieshout, VP Market Access and Pharm. Strategy; Debbie Veira,
      Manager, National Accounts;

   c. Amneal;

   d. Aurobindo: Julia Faria, Sr. Manager, Sales Operations and Contract Admin.; Charles
      Rath, National Trade Relations Manager;

   e. Breckenridge: Scott Cohon, Director of Sales; David Giering, Manager, marketing &
      Trade Relations; Philip Goldstein, Director of National Accounts;

   f. Camber;

   g. Citron: Susan Knoblauch, Director National Accounts; Laura Short, Vice President of
      Sales; Karen Strelau, EVP of Sales and Marketing;

   h. Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
      Director of Purchasing; Katherine Neeley, Associate Director; Patricia Wetzel, Senior
      Director, National Accounts;

   i. Glenmark: Christopher Bihari, Director National Accounts;

   j. Heritage: Matthew Edelson, Associate Director, National Accounts; Jeff Glazer, CEO &
      Vice Chairman; Jason Malek, Senior VP Commercial Operations; Neal O’Mara,
      Director, National Accounts; Anne Sather, Director, National Accounts;

   k. Impax: William Ball, Senior National Sales Manager; Danny Darnell, Senior National
      Accounts Manager; Todd Engle, VP, Sales and Marketing; Michael Grigsby, Senior
      National Accounts Manager; Italo Pennella, Trade Account Manager; Thomas Sammler,
      Director, Sales Operations; Gary Skalski, Senior Director Sales;




                                            - 54 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 56 of 72




l. Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
   National Accounts; Grace Wilks, Director Sales and Marketing; Breanna Stillman, Sales
   Analyst;

m. Lupin: David Berthold, VP of Sales, US Generics; William Chase, Director, Managed
   Markets & Trade (Brand); Jason Gensburger, Director, Financial Services; Kevin
   Walker, National Account Manager; Lauren Walten, Regional Sales Associate;

n. Mallinckrodt;

o. Mylan: Todd Bebout, VP of Sales, Vice President – NA Supply Chain Management;
   Janet Bell, Director National Accounts; Richard Isaac, Senior Manager, Strategic
   Accounts; Stephen Krinke, National Account Manager; Rob O’Neill, Head of Sales
   Generic, NA; Sean Reilly, National Account Manager; Erik Williams, VP NA Pricing;
   Lance Wyatt, Director, National Accounts;

p. Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
   National Accounts; Christopher Neurohr, Director, National Accounts;

q. Sandoz: Ken Baker, Director, Managed Markets; Christopher Bihari, Director of
   National Accounts (Sales); Seth Coombs, Executive Director, Oncology Injectables;
   Steven Greenstein, Director of National Accounts (Sales); Anuj Hasija, Executive
   Director Key Customers; Jason Jones, Director of Key Customers; Kirko Kirkov,
   Executive Director Key Customers; Marco Polizzi, Head, Institutional Sales and
   Marketing; Arun Varma, Executive Director Marketing; Sean Walsh, Key Account
   Manager;

r. Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade Director,
   National Account Executive;

s. Teva: Christine Bader, Vice President, Commercial Operations; Brad Bradford, Director
   National Accounts; Theresa (Teri) Coward, Senior Director of National Sales;
   Christopher (Chris) Doerr, Senior Director, Trade Operations; Cassie Dunrud, Associate
   Director; Nick Gerebi, Director National Accounts; Jeff Herberholt, Senior Manager,
   Regional Accounts; Jeff McClard, Senior Director National Accounts; Jason Nagel,
   Associate Director, Trade Relations; Michelle Osmian, Director, Customer Operations;
   Nisha Patel, Director, National Accounts;

t. Upsher-Smith: JoAnn Gaio, Senior National Account Manager, Trade; Scott Hussey,
   Senior Vice President, Global Sales; Brad Leonard, Senior Director, National Accounts;
   Michael (Mike) McBride, Associate Vice President, Partner Relations; Mike Muzetras,
   Senior National Accounts Manager; David (Dave) Zitnak, National Accounts Senior
   Director – Trade; Doug Zitnak, National Accounts Senior Director – Trade;

u. Valeant: Laizer Kornwasser, Executive Vice President; Natalie J. Rush, Director, Trade
   Relations; Robert J. Sabers, Associate Director, Channel National; Cheryl Volker, Senior
   Manager, Customer Service;



                                          - 55 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 57 of 72




   v. West-Ward: Mark Boudreau, Executive Director of National Sales; Joseph Ruhmel,
      National Account Director; Steven Snyder, National Account Director;

   w. Wockhardt: Karen Andrus, Director of Sales; Scott Koenig, Vice President, Retail
      Generics; and

   x. Zydus: Maria Bianco-Falcone, Director of Offer Development and Trade Operations;
      Scott Goldy, Sales Director; Kevin Green, Senior Director of Sales; Maria McManus,
      Corporate Account Manager; Louis Pastor, Senior Director, Trade Operations; Kristy
      Ronco, Vice President, Sales; Jodi Weber, Corporate Account Manager.



GPhA CMC Workshop – Bethesda, MD (June 9-10, 2015):

   a.   Actavis;
   b.   Akorn/Hi-Tech;
   c.   Apotex;
   d.   Citron;
   e.   Dr. Reddy’s;
   f.   Glenmark;
   g.   Heritage;
   h.   Lannett;
   i.   Mayne;
   j.   Mylan;
   k.   Par;
   l.   Perrigo;
   m.   Sandoz;
   n.   Sun;
   o.   Taro;
   p.   Teva;
   q.   West-Ward; and
   r.   Zydus


GPhA 2015 CMC Conference – Bethesda, Maryland (June 9-10, 2015):

   a. Actavis: Joyce Anne DelGaudio Executive Director, Regulatory Affairs;
   b. Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
   c. Citron;
   d. Dr. Reddy’s;
   e. Fougera;
   f. Glenmark;
   g. Heritage;



                                           - 56 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 58 of 72




   h. Impax: Marcy Macdonald, Vice President Regulatory Affairs;
   i. Lannett;
   j. Lupin;
   k. Mylan: Bryan Winship, Senior Director, Quality Management, Strategic Global Quality
      and Regulatory Policy; Daniel Snider, Vice President, Research and Development;
      Timothy Ames, Vice President, Global Strategic Regulatory Affairs; Dawn Culp, Vice
      President, Global Regulatory Affairs Policy;
   l. Par;
   m. Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
   n. Sandoz: Nicholas Tantillo, Head, Policy and Regulatory Strategy;
   o. Sun;
   p. Taro;
   q. Teva: Scott Tomsky, Generic Regulatory Affairs, North America; Siva Vaithiyalingam,
      Director, Regulatory Affairs;
   r. UDL (Mylan Institutional);
   s. Upsher-Smith;
   t. West-Ward;
   u. Wockhardt; and
   v. Zydus


NACDS 2015 Total Store Expo – Denver, Colorado (August 22-25, 2015):

   a. Actavis: Andrew Boyer, President and CEO, North America Generics; Napolean Clark,
      Vice President of Marketing; Michael Dorsey, Director of National Accounts; Marc
      Falkin, Vice President of Purchasing; Megan Gorman, Senior Marketing Manager; Rob
      Hooper, Senior Marketing Manager; Randy Hurst, Senior Vice President and General
      Manager; Maureen Meehan; Director National Accounts; Richard Rogerson, Senior
      Director New Products, Business Analytics and Systems; Kathleen Conlon, Director,
      Contract Administration; Anthony Giannone, Executive Director, Sales; David Myers,
      Senior Manager, Products and Communications; Kaminie Persuad, Sales Coordinator;
      John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant; Richard Rogerson,
      Senior Director New Products; Alexis Evolga, Manager, Pricing;

   b. Akorn: Brett Novak, SVP Sales & Marketing; Jonathan Kafer, EVP, Sales & Marketing;
      Bruce Kutinsky, COO; Mick McCanna, Account Manager; Scott Tranter, National
      Account Manager, Sales & Marketing;

   c. Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael Bohling,
      Director, Marketing; Gwen Copeland, Manager, National Accounts; John Crawford,



                                            - 57 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 59 of 72




   National Account Director; Beth Hamilton, Vice President, Marketing; Jeffrey Hampton,
   Senior Vice President and General Manager; Tina Kaus, National Account Director;
   Ryan Kelly, Manager, National Accounts; Chirag Patel, Director, Marketing; Bob
   Simmons, National Account Director; Debbie Veira, National Account Manager; Pat
   Walden, Senior Marketing Manager; Jane Williams, National Account Director; Sam
   Boulton, Director, National Accounts; Erin Organ, Vice President, Commercial
   Operations; Olivia Smith, Marketing Communications Coordinator;

d. Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
   Vice President, Sales; Jeffrey Rumler, Executive Vice President, Sales and Marketing;

e. Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
   Hardin, National Accounts Manager; Katie Hawks, Event Coordinator; Liz Koprowski,
   National Account Manager; Allen Lowther, Director of Pricing; Jim Luce, Executive
   Vice President, Sales & Marketing; Brown Massey, Director, Sales; June Parker,
   National Accounts Manager; Chirag Patel, Co-CEO & Chairman; Shannon Rivero, Vice
   President, Pricing & Analytics; Stephen Rutledge, Vice President, Sales; Kammi Wilson,
   Marketing Manager;

f. Breckenridge;

g. Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
   Manager; James Haselton, National Sales Associate; Kirk Hessles, Director of
   Marketing; Rich Matchett, Director, Sales; Victor Mazzacone, VP Sales; Stu Messinger,
   Director of National Accounts; Kon Ostaficiuk, President; Laura Ricardo, Director of
   Corporate Accounts; Pete Romer, Director of National Accounts; Clayton Smith,
   Account Manager; Edward Smith, Director, Sales Operations;

h. Citron;

i. Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
   America Generics; Larry Knupp, Director of National Accounts; Jake Austin, Director
   National Accounts; Jeff Jorgenson, Director OTC, National Accounts; Mila Kalawadia,
   Vice President, Head of US OTC Division;

j. Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales and
   Marketing; Jeff Johnson, Director, Sales and Marketing; Robert Matsuk, President, North
   America; James Grauso, Executive Vice President, North America Commercial
   Operations; Sanjeev Krishan, Executive Vice President;

k. Greenstone: James Cannon, General Manager; Cynthia Dever, Senior Manager,
   Marketing & Strategy; Lori La Mattina, Sales Operations Manager; Jill Nailor, Sr.
   Director Sales and National Accounts, Robin Strzeminski, National Account Director;
   Kevin Valade, National Account Director; Greg Williams, Director, National Accounts;

l. Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia,
   Commercial Operations; Neal O’Mara, National Accounts Manager; Anne Sather,
   National Account Manager; Ashley O’Rourke, Sales Director;


                                         - 58 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 60 of 72




m. Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, National
   Accounts Manager; Michael Bogda, President; Breanna Stillman, Sales Analyst; Grace
   Wilks, Director, National Accounts;

n. Mallinckrodt: Lisa Cardetti, National Account Manager; Michael Holmes, National
   Director, Corporate Account Solutions, Walk Kaczmarek, Chief Operating Officer, Kian
   Kazemi, Vice President, Sales; Marc Montgomery, Director of Marketing; Bonnie New,
   National Account Manager; Trudy Nickelson, Dir Key Accts, Generic Sales; Roger
   Owen, VP Business Operations, Multi-Source Pharmaceuticals; Scott Parker, Director of
   Trade, Brand Pharmaceuticals; Elva Ramsaran, National Account Director; Jane
   Williams, Vice President-Sales;

o. Mayne: Chris Schneider, Executive Vice President, Generic Product Division; Melissa
   Gardner, National Account Executive; Rodney Emerson, Director Pricing and Contracts;
   Giana Schmidt, Director of National Accounts;

p. Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
   Accounts; Robert Potter, Senior Vice President, National Accounts and Channel
   Development; Michael Aigner, Director, National Accounts; Gary Tighe, National
   Accounts Director; Michael Scouvart, Head of Marketing North America; Dawna
   Johnson, Coordinator, Sales and Marketing; James Nesta, Vice President, Sales; Heather
   Paton, Vice President Sales; Sean Reilly, National Account Manager; Joe Aigner,
   Director, National Accounts; Edgar Escoto, Director, National Accounts; Sean Foster,
   Vice President, North America Marketing; Becky Gamble, Vice President, Managed
   Markets; John Shane, Director, Trade Relations; Tiffany Till, Senior National Account
   Trade Show Specialist;

q. Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of National
   Accounts; Gerald Burton, Vice President, National Accounts; Christine Caronna,
   Director, National Accounts; Renee Kenney, Senior Advisor, Generic Sales; Lori
   Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst, Vice President,
   National Accounts; Michael Reiney, Vice President, Sales; Jeremy Tatum, Demand
   Manager; Antonio Pera, Chief Commercial Officer; Michael Altamuro, Vice President,
   Marketing and Business Analytics; Karen O’Connor, Vice President, National Accounts;
   Warren Pefley, Vice President, Sales and Marketing; Sandra Bayer, Senior Director,
   National Accounts; Kelly Bachmeier, Director, National Accounts; Spike Pannell,
   National Account Manager; Walter Busbee, Director of National Accounts; Darren Hall,
   Director, National Accounts;

r. Perrigo: Pete Haakenstad, National Account Manager; H. James Booydegraaff,
   Associate Director, Marketing; Katie McCormack, National Account Manager; Tony
   Polman, National Account Executive; Andrea Felix, National Account Executive; Paul
   Hoeksema, Manager, Corporate Accounts; John Shane, Rx Promotional Analyst; John
   Wesolowski, Acting General Manager; Doug Boothe, President, Generic Division;
   Christopher Karpral, Senior Vice President, Consumer Healthcare Sales; Andy Kjellberg,
   Vice President Consumer Healthcare Sales; Mark Walin, Vice President Consumer
   Healthcare Sales; Michael Yacullo, Vice President Consumer Healthcare Sales;


                                        - 59 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 61 of 72




s. Sandoz: Christopher Bihari, Director, Key Customers; Anuj Hasija, Executive
   Director Key Customers; Scott Smith, Vice President Sales and Marketing; Arunesh
   Verma, Executive Director Marketing; Sean Walsh, Director, Key Customers; Kenneth
   Baker, Director, Managed Markets; Kirko Kirkov, Executive Director, Key Customers;
   Frank Davey, Director; Harmonie Franklin, Director, William Giannone, Associate
   Director, Key Customers; Jason Jones, Director, Key Customers; Bilal Khan, Director,
   Key Customers; Della Lubke, National Account Executive; Michele Macchia, Associate
   Director, Conventions; Tom Parker, Marketing Director; Chad Schwinn, Director, Key
   Accounts; Andrew Wahba, Associate Director, Key Customers;

t. Strides: Joseph Davis, CCO; Jitesh Devendra, President; Mohan Devineni, President –
   Technical; Kevin Knarr, Vice President – Sales and Marketing; Mohan Kumar, CEO;
   Steve Randazzo, Senior Vice President; Stephen Turner, VP, North American OTC
   Division;

u. Sun: Steven Smith, Senior Director of Sales; Steven Goodman, Director of Generics
   Marketing; Anand Shah, Director, Strategic Pricing and Marketing; Jolene McGalliard,
   National Account Manager; Steven Goodman, Director Marketing; Blynda Masters;
   Director, Customer Service; Dan Schober, Vice President, Trade Sales; Michael Tolusso,
   Director, Sales;

v. Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick, Manager,
   National Accounts; Christopher Urbanski, Director, Corporate Accounts; Carol Augias,
   Director, Customer Service; Kirk Edelman, Director, Customer Logistics; Alex
   Likvornik, Senior Director, Strategic Pricing and Marketing; Michael Perfetto, Chief
   Commercial Officer Generic Rx OTC; John Francis, Vice President, Sales and
   Marketing; Stephen Jones, Director, Supply Chain; Lisa Pehlke, Director, Corporate
   Accounts; Richard Trevor, Corporate Accounts Director;

w. Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North
   America Generics; Kevin Galowina, Head of Marketing Operations; Jessica Peters,
   Manager of Corporate Accounts; Nisha Patel, Director of National Accounts; Jocelyn
   Baker, Director, National Accounts; Theresa Coward, Senior Director Sales and Trade
   Relations; Cassie Dunrud, Associate Director, National Accounts; Christine Baeder,
   Senior Vice President, Customer and Marketing Operations; Bryan Bart, Product
   Manager; Christopher Doerr, Senior Director, Trade Operations; Jason Nagel, Associate
   Director; Michelle Osmian, Senior Director Customer Service; John Wodarczyk,
   Director, Customer Operations; Robert Neild, Associate Director, Customer Operations;

x. Upsher-Smith;

y. Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen, National
   Account Director; Todd LaRue, Vice President of Sales, U.S.; Michelle Nilsson,
   Associate Sales Director; Brian Phillips, Senior Director Of Sales; Barbara Purcell, VP
   US Generics Sales & Marketing; Natalie Rush, Director, Trade Relations; Steve Sacheli,
   Director, National Accounts; Brian Stolz, Senior VP, Generics;




                                         - 60 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 62 of 72




   z. West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
      Marketing Manager; Joel Rosenstack, Senior Director, Marketing; Elizabeth Guerrero,
      Director, National Accounts; Nicki Hanson, Director of Sales, National Accounts;
      Ernesto Cividanes, Manager, Trade Relations;

   aa. Wockhardt: Michael Craney, President, Sales & Marketing; Sunil Khera, President, The
       Americas, Japan, and Emerging Markets; Karen Andrews, Director of Sales; Scott
       Koenig, VP, Sales & Marketing, Generics; Joe Niemi, Manager, National Accounts; and

   bb. Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
       President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
       Operating Officer and Executive Director; Joseph Renner, President and Chief Executive
       Officer; Kristy Ronco, Vice President, Sales



HDMA 2015 Annual Board and Membership Meeting – Montage, Laguna Beach, California
(September 27-30, 2015):

   a. Actavis;

   b. Alvogen;

   c. Amneal;

   d. Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Sales, Retail Division;
      Steve Giuli, Director, Government Affairs;

   e. Mallinckrodt;

   f. Mylan: James Nesta, Vice President of Sales; Robert Potter, Senior Vice President,
      North America National Accounts; Anthony Mauro, Senior Vice President, North
      America; Robert Tighe, Head of Mylan Pharma; and

   g. Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christine
      Baeder, Senior Director, Customer Operations; Andrew Boyer, Senior Vice President,
      Generic Sales; Marc Falkin, Vice President, Marketing and Pricing



HDMA 2015 Research Foundation Pharmaceutical Seminar – (October 21-22, 2015):

   a. Apotex; and
   b. Mylan


GPhA 2015 Fall Technical Conference – Bethesda, Maryland (November 2-4, 2015):



                                            - 61 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 63 of 72




   a.   Actavis;
   b.   Alvogen;
   c.   Amneal;
   d.   Apotex;
   e.   Aurobindo;
   f.   Citron;
   g.   Dr. Reddy’s;
   h.   Glenmark;
   i.   Heritage;
   j.   Lannett;
   k.   Mallinckrodt;
   l.   Mylan;
   m.   Par;
   n.   Perrigo;
   o.   Sandoz;
   p.   Sun;
   q.   Taro;
   r.   Teva;
   s.   Westward; and
   t.   Zydus


NACDS 2015 Week in New York – New York, New York (December 1, 2015):

   a.   Actavis;
   b.   Apotex;
   c.   Glenmark; and
   d.   Mylan/UDL


NACDS 2015 Foundation Reception and Dinner – New York, New York (December 3, 2015):

   a. Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Anthony
      Giannone, Executive Director, Sales;

   b. Apotex: James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President and
      General Manager; Steve Giuli, Director, Government Affairs;

   c. Glenmark;

   d. Mylan;

   e. Sandoz: Anuj Hasija, Executive Director, Key Customers; Scott Smith, Vice
      President, Sales and Marketing; Robert Spina, Vice President, Pricing and Contracts; and




                                            - 62 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 64 of 72




   f. Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
      America Generics; Allan Slavsky, Sales Consultant; Christine Baeder, Senior Director,
      Customer Operations; and

   g. Valeant: Thomas Allison, Senior Director of National Accounts; Todd LaRue, Vice
      President of Sales, U.S.



NACDS 2016 Regional Chain Conference – (February 7-9, 2016):

   a. Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Maureen Meehan, Director, National Accounts;

   b. Teva: Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior Director
      Sales and Trade Relations; and

   c. Upsher-Smith



HDMA National Pharmacy Forum – Scottsdale, Arizona (February 8-10, 2016):

   a.   Actavis;
   b.   Heritage;
   c.   Lannett;
   d.   Mylan;
   e.   Par;
   f.   Sun;
   g.   Taro;
   h.   Teva; and
   i.   West-Ward


MMCAP 2016 National Member Conference – Minneapolis, Minnesota (April 11-14, 2016):

   a.   Mylan: Mark Pittenger, Senior Director of National Accounts;
   b.   Perrigo: Pete Hakenstad, National Account Manager;
   c.   Sandoz: Christopher Bihari; Director, Key Customers;
   d.   Taro;
   e.   Teva: Nick Gerbi, Director National Accounts; and
   f.   West-Ward: Elizabeth Guerrero, Director, National Accounts


HDMA 8th Annual CEO Roundtable – New York, New York (April 12, 2016):

   a. Mylan; and
   b. Sun


                                             - 63 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 65 of 72




HDMA Center for Healthcare Supply Chain Research Board of Directors Meeting – (April
12, 2016):

   a.   Actavis;
   b.   Amneal;
   c.   Apotex;
   d.   Mallinckrodt
   e.   Mylan;
   f.   Sandoz;
   g.   Teva;
   h.   Upsher-Smith;
   i.   West-Ward; and
   j.   Zydus


NACDS 2016 Annual Meeting – Palm Beach, Florida (April 16-19, 2016):

   a. Akorn/Hi-Tech;

   b. Apotex: Corey Anquetil, Director Strategic Sales, North America; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy, Sales and Marketing; David Kohler, Vice
      President and General Manager; Jeremy Desai, President and CEO; Jeffrey Hampton,
      Senior Vice President and General Manager; Peter Hardwick, Senior Vice President,
      Sales and Marketing; Eric Organ, Vice President, Commercial Operations; James Van
      Lieshout, Vice President, Market Access; Jeff Watson, Global Generics; Steve Giuli,
      Director, Government Affairs;

   c. Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
      & Chairman, Stephen Rutledge, Vice President, Sales;

   d. Ascend: John Dillaway, Executive Vice President, Sales & Marketing; Schuyler Van
      Winkle, Sr. Vice President, National Accounts; Greg Watkins, Vice President, National
      Accounts;

   e. Aurobindo;

   f. Breckenridge;

   g. Camber: Victor Mazzacone, VP Sales; Kon Ostaficiuk, President; Edward Smith,
      Director, Sales Operations;

   h. Citron;

   i. Dr. Reddy’s;




                                           - 64 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 66 of 72




j. Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
   President;

k. Greenstone: James Cannon, General Manager; Jill Nailor, Sr. Director Sales and
   National Accounts;

l. Lupin;

m. Mallinckrodt: Walt Kaczmarek, Chief Operating Officer; Kian Kazemi, Vice President,
   Sales; Roger Owen, VP Business Operations, Multi-Source Pharmaceuticals;

n. Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
   Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, National
   Accounts Director; John Munson, Vice President Global Accounts; James Nesta, Vice
   President, Sales; Michael Aigner, Director, National Accounts; Frank Mullery, Chief
   Financial Officer, North America;

o. Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon Holden,
   Vice President of Sales; Antonio Pera, Chief Commercial Officer; Paul Campanelli,
   President;

p. Perrigo: John Wesolowski, Acting General Manager;

q. Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America; Arunesh
   Verma, Executive Director, Marketing; Anuj Hasija, Executive Director, Key Accounts;
   Kirko Kirkov, Executive Director, Key Customers; Gregory Oakes, Vice President and
   Head, Biopharmaceuticals; Christine Miller, Vice President US Development; Scott
   Smith, Vice President, Sales and Marketing; Robert Spina, Vice President, Pricing and
   Contracts;

r. Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic Pricing and
   Marketing; Dan Schober, Vice President, Trade Sales;

s. Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
   Operating Officer, Generics RX, OTC US and Canada; John Francis, Vice President,
   Sales and Marketing North America;

t. Teva: Christine Baeder, Senior Vice President, Customer and Marketing Operations;
   Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North America
   Generics; Christopher Doerr, Senior Director, Trade Operations; Jeffrey Herzfeld, Senior
   Vice President US Specialty Medicines; Michael Sine, Director, Corporate Account
   Group; Douglas Sommerville, Senior Vice President and General Manager, Teva Canada;
   Michael Reid, Vice President, Corporate and Retail Sales; Sigurdur Olafsson, President;
   Daniel Motto, Senior Vice President, Business Development; Marc Falkin, Senior Vice
   President, Sales; Andrew Boyer, President North America Generics;

u. Upsher-Smith;



                                         - 65 -
      Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 67 of 72




   v. West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; William Otterbein,
      Account Executive;

   w. Wockhardt; and

   x. Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
      President, National Accounts; Michael Keenley, President; Joseph Renner, President and
      Chief Executive Officer; Kristy Ronco, Vice President, Sales; Marc Kikuchi, Senior Vice
      President, Global Generics



HDMA 2016 Business and Leadership Conference – Colorado Springs, Colorado (June 12-15,
2016):

   a. Alvogen;

   b. Amneal;

   c. Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
      National Sales Director; John Crawford, Director, National Accounts; David Rekenthaler,
      Vice President, Sales; James Van Lieshout, Vice President, Market Access and Trade
      Relations;

   d. Camber;

   e. Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Jinping McCormick,
      Vice President, Sales and Marketing; Cynthia Medalle, Head Sales and Marketing,
      Generics;

   f. Glenmark: Christopher Bihari, Director National Accounts;

   g. Heritage: Anne Sather, Director, National Accounts;

   h. Lannett: Tracy Sullivan, Director, National Accounts; Breanna Stillman, Sales Analyst;
      Bili Giannone, National Account Representative;

   i. Mallinckrodt;

   j. Mylan: Michael Aigner, National Account Director; John Baranick, Director of Trade
      Relations; Janet Belli, Director, National Accounts; Thomas Boyer, Vice President,
      Business Development; Priscilla Lanham, Associate Manager;

   k. Par: Joe Cappello, Director, National Accounts;

   l. Sandoz: Kirko Kirkov, Executive Director, Key Customers; Sean Walsh, Key Account
      Manager; Joe Hodge, Director, Key Customers; Sanket Shah, Manager, Customer
      Operations; Jason Jones, Director, Key Customers;



                                            - 66 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 68 of 72




   m. Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade Director,
      National Account Executive;

   n. Teva: Theresa Coward, Senior Director, National Sales; Christine Baeder, Vice
      President, Commercial Operations; Sal Cuomo, Director, Trade Relations, Brand
      Pharmaceuticals; Nick Gerber, Director, National Accounts;

   o. West-Ward: Joseph Ruhmel, National Account Director; Christopher Bonny, Executive
      Director, Commercial Business Development; Neal Gervais, Director, National
      Accounts; John Kline, National Account Director; and

   p. Zydus: Linda Andrews, Chargeback Operations Manager; Maria McManus, Corporate
      Account Manager; Kevin Green, Associate Vice President, National Accounts; Louis
      Pastor, Senior Director Trade Operations; Kristy Ronco, Vice President, Sales



ECRM Hospital & Alternate Site Pharmacy – Branded and Generic Pharmaceuticals
EPPS– Westminster, Colorado (June 13-15, 2016):

   a.   Camber;
   b.   Dr. Reddy’s;
   c.   Lupin;
   d.   Mayne;
   e.   Perrigo;
   f.   Sandoz;
   g.   Sun; and
   h.   Upsher-Smith


NACDS 2016 Total Store Expo – Boston, Massachusetts (August 6-9, 2016):

   a. Akorn/Hi-Tech;

   b. Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael Bohling,
      Director, Marketing; Gwen Copeland, Manager, National Accounts; John Crawford,
      National Account Director; Beth Hamilton, Vice President, Marketing; Jeffrey
      Hampton, Senior Vice President and General Manager; Tina Kaus, National Account
      Director; Ryan Kelly, Manager, National Accounts; Chirag Patel, Director, Marketing;
      Helen Pejnovich, Associate Director, Commercial Operations; Dave Rekenthaler, Vice
      President, Sales; Bob Simmons, National Account Director; Dena Van Winkle,
      Marketing Communication Manager; Debbie Veira, National Account Manager; Pat
      Walden, Senior Marketing Manager; Jane Williams, National Account Director;

   c. Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
      Hardin, National Accounts Manager; Katie Hawks, Event Coordinator; Liz Koprowski,
      National Account Manager; Allen Lowther, Director of Pricing; Jim Luce, Executive
      Vice President, Sales & Marketing; Brown Massey, Director, Sales; June Parker,


                                             - 67 -
  Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 69 of 72




   National Accounts Manager; Chirag Patel, Co-CEO & Chairman; Shannon Rivero, Vice
   President, Pricing & Analytics; Marty Ross, Vice President, Sales Operations; Brittany
   Russell, Account Executive; Stephen Rutledge, Vice President, Sales; Susan Ryan,
   National Account Manager;

d. Aurobindo;

e. Breckenridge;

f. Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
   Manager; James Haselton, National Sales Associate; Kirk Hessles, Director of
   Marketing; Rich Matchett, Director, Sales; Victor Mazzacone, VP Sales; Stu Messinger,
   Director of National Accounts; Kon Ostaficiuk, President; Laura Ricardo, Director of
   Corporate Accounts; Pete Romer, Director of National Accounts; Clayton Smith,
   Account Manager; Edward Smith, Director, Sales Operations;

g. Citron;

h. Dr. Reddy’s;

i. Epic;

j. Glenmark: Jim Brown, Vice President, Sales; Jeff Johnson, Director, Sales and
   Marketing; Robert Matsuk, President, North America; James Grauso, Executive Vice
   President, North America Commercial Operations; Robert Matsuk, President, North
   America;

k. Greenstone;

l. Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia,
   Commercial Operations; Neal O’Mara, National Accounts Manager; Anne Sather,
   National Account Manager; Katie Brodowski, Associate Director, Institutional Sales;
   Matthew Edelson, Senior Director of Sales; Michael Aigner, Director, National
   Accounts;

m. Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, National
   Accounts Manager; Randy Juan Botero, Senior Associate Director, National Accounts;
   Breanna Stillman, Sales Analyst; Grace Wilks, Director, National Accounts;

n. Lupin;

o. Mallinckrodt;

p. Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
   Accounts; Robert Potter, Senior Vice President, National Accounts and Channel
   Development; Michael Scouvart, Head of Marketing North America; James Nesta,
   Vice President, Sales; Heather Paton, Vice President Sales; Sean Reilly, National
   Account Manager; Edgar Escoto, Director, National Accounts; John Shane, Director,


                                        - 68 -
   Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 70 of 72




   Trade Relations; Shane Bartolol, Senior Specialist; Kimberley Brooks, Head of Finance;
   Katelyn Duchardt, National Account Manager; Joseph Duda, President; Kevin
   McElfresh, Executive Director, National Accounts; Patrick McIntosh, Vice President,
   Commercial Operations; John Munson, Vice President Global Accounts; Christine
   Navarro, Senior Director, Marketing; Rob O’Neill, Head of Sales, Generic North
   America; Robert Tighe, Head of MPA and Canada; Patrick Weaver, Head of Strategic
   Government Sales; Dave Workman, Vice President, Strategic Pricing; Michael
   Altamuro, Vice President, Marketing and Business Analytics;

q. Par: Gerald Burton, Vice President, National Accounts; Christine Caronna, Director,
   National Accounts; Antonio Pera, Chief Commercial Officer; Sandra Bayer, Senior
   Director, National Accounts; Darren Hall, Director, National Accounts; Joe Holden,
   Vice President, Sales; Nancy Buckingham, Vice President, Marketing;

r. Perrigo: H. James Booydegraaff, Associate Director, Marketing; Katie McCormack,
   National Account Manager; Tony Polman, National Account Executive; Andrea Felix,
   National Account Executive; Paul Hoeksema, Manager, Corporate Accounts; John
   Shane, Rx Promotional Analyst; John Wesolowski, Acting General Manager; Lynn
   Johnson, National Manager, Trade Relations; Christopher Bihari, Director, Key
   Customers;

s. Sandoz: Anuj Hasija, Executive Director Key Customers; Scott Smith, Vice President
   Sales and Marketing; Arunesh Verma, Executive Director Marketing; Sean Walsh,
   Director, Key Customers; Frank Davey, Director; Harmonie Franklin, Director; Jason
   Jones, Director, Key Customers; Bilal Khan, Director, Key Customers; Michele
   Macchia, Associate Director, Conventions; Tom Parker, Marketing Director; Chad
   Schwinn, Director, Key Accounts; Shakera Ford, Convention Planner; Harmonie
   Franklin, Director; Julie Kang, Executive Director; Kirko Kirkov, Executive Director,
   Key Customers; Ludmilla Reina, Director, Key Customers; Yun Shao Taormina, Key
   Account Manager; Robert Spina, Vice President, Pricing and Contracts; Donna Hughs,
   National Account Manager;

t. Strides;

u. Sun: Jolene McGalliard, National Account Manager; Dan Schober, Vice President,
   Trade Sales; Michael Tolusso, Director, Sales; Alex Likvornik, Senior Director,
   Strategic Pricing; Scott Littlefield, Trade Director; Eric Monzon, Senior Director,
   Market Access; Ara Aprahamian, Vice President, Sales and Marketing;

v. Taro: Scott Brick, Manager, National Accounts; Christopher Urbanski, Director,
   Corporate Accounts; Carol Augias, Director, Customer Service; Kirk Edelman,
   Director, Customer Logistics; Michael Perfetto, Chief Commercial Officer Generic
   Rx OTC; John Francis, Vice President, Sales and Marketing; Stephen Jones, Director,
   Supply Chain; Lisa Pehlke, Director, Corporate Accounts; Anand Shah, Director,
   Strategic Pricing and Marketing; Perry Venugopal, Assistant Vice President, Business
   Development; Christine Baeder, Senior Vice President, Customer and Marketing
   Operations;


                                         - 69 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 71 of 72




   w. Teva: Jessica Peters, Manager of Corporate Accounts; Nisha Patel, Director of National
      Accounts; Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior
      Director Sales and Trade Relations; Cassie Dunrud, Associate Director, National
      Accounts; Bryan Bart, Product Manager; Christopher Doerr, Senior Director, Trade
      Operations; Jason Nagel, Associate Director; Michelle Osmian, Senior Director
      Customer Service; John Wodarczyk, Director, Customer Operations; Robert Neild,
      Associate Director, Customer Operations; Andrew Boyer, President; Salvatore Cuomo,
      Director, Trade Relations; Michael Dorsey, Director, National Accounts; Marc Falkin,
      Senior Vice President, Sales; Kevin Galowina, Head of Marketing Operations; Anthony
      Giannone, Executive Director, Sales; Rob Hooper, Senior Marketing Manager;
      Christine Maiolo, Associate Director, Sales Operations; Maureen Meehan, Director,
      National Accounts; Kaminie Persuad, Sales Coordinator; Richard Rogerson, Senior
      Director, New Products; John Sheehan, Director, OTC; Allan Slavsky, Sales
              Consultant; Christopher Bonny, Executive Director, Commercial Business
      Development;

   x. Upsher-Smith;

   y. West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Elizabeth Guerrero,
      Director, National Accounts; Nicki Hanson, Director of Sales, National Accounts; Mark
      Boudreau, Executive Director, Sales; Karen Andrus, Director of Sales; Yaniel Figueroa,
      Project Manager;

   z. Wockhardt; and

   aa. Zydus: Kevin Green, Associate Vice President, National Accounts; Michael Keenley,
       President; Marc Kikuchi, CEO Americas; Maria McManus, Corporate Account
       Manager



NACDS 2016 Total Store Expo – San Diego, California (August 19-22, 2016):

   a.   Heritage;
   b.   Mylan;
   c.   Par;
   d.   Perrigo;
   e.   Sandoz;
   f.   Taro; and
   g.   Teva


HDMA 2016 Annual Board and Membership Meeting – Sulphur Springs, West Virginia
(September 25-28, 2016):

   a. Alvogen;
   b. Apotex: Steve Giuli, Vice President, Government Affairs; David Rekenthaler, Vice
      President, Sales;


                                            - 70 -
        Case 2:20-cv-03367-CMR Document 26-1 Filed 12/15/20 Page 72 of 72




   c. Mallinckrodt;
   d. Mylan: John Poulin, Senior Vice President, North America National Accounts, James
      Nesta, Vice President of Sales; Patrick Weaver, Head of Strategic Government Sales;
      Robert Tighe, Head of Mylan Pharmaceuticals;
   e. Teva: Jessica Peters, Director, Trade Relations; Theresa Coward, Senior Director, Sales
      and Trade Relations; and
   f. Zydus: Michael Conley, Vice President, Wholesaler Channels.


NACDS 2016 Week in New York – New York, New York (December 1, 2016):

   a.   Apotex;
   b.   Mylan/UDL;
   c.   Sandoz;
   d.   Teva; and
   e.   Zydus


NACDS 2016 Foundation Reception and Dinner – New York, New York (December 3, 2016):

   a. Apotex: Sam Boulton, Director, National Accounts; Jeff Watson, President, Global
      Generics; James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President and
      General Manager; John Crawford, National Account Director; Tina Kaus, National
      Account Director; Steve Giuli, Director, Government Affairs;

   b. Sandoz: Gregory Oakes, Vice President and Head, Biopharmaceuticals; Scott Smith,
      Vice President, Sales and Marketing; Robert Spina, Vice President, Pricing and
      Contracts;

   c. Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
      America Generics; Christine Baeder, Senior Vice President, Customer and Marketing
      Operations; Theresa Coward, Senior Director, Sales and Trade Relations; Marc Falkin,
      Senior Vice President, Sales; Anthony Giannone, Executive Director, Sales; and

   d. Zydus: Marc Kikuchi, CEO; Joseph Renner, President and CEO; Kristy Ronco, Vice
      President, Sales; Alex Yakulis, Executive Vice President, Business Development




                                            - 71 -
